Case 6:17-cv-00424-MC   Document 44-6   Filed 11/13/18   Page 1 of 26




                   Joseph Anthony Kidd


              McGowan v Stutesman, et al.


                    October 13th, 2017




          CC REPORTING AND VIDEOCONFERENCING
                     172 East 8th Ave
                    Eugene, OR 97401
                      541-485-0111
                   www.ccreporting.com




                                                                  Exhibit 6
                                                               Page 1 of 26
        Case 6:17-cv-00424-MC Joseph
                               Document 44-6 Kidd
                                     Anthony Filed 11/13/18                                      Page 2 of 26

                                                            1                                                               3

            IN THE UNITED STATES DISTRICT COURT                 1
                 FOR THE DISTRICT OF OREGON                     2                           INDEX
                        Eugene Division                         3
                                                                4    WITNESS.........................................PAGE
     RONDA MCGOWAN, Personal       )
     Representative for Estate of  )                            5    JOSEPH ANTHONY KIDD
     Brian Babb, LEE BABB, CONNOR  )
     BABB, by and through Guardian )                            6        BY MS. BURROWS                                 4
     ad litem, STEPHANIE WOODCOOK, )
     KAYLEE BABB,                  )                            7
                                   )
               Plaintiffs,         )                            8    EXHIBITS.....................................MARKED
          v.                       ) No. 6:17-cv-00424-TC
                                   )                            9    Exhibit 29    Case Supplemental Report; Bates     14
     WILL STUTESMAN, OFFICER GROSE,)
     OFFICER PIESKE, Sgt. MCALPINE,)                            10                 Nos. COE 000739 - COE 000740
     CITY OF EUGENE, a municipal )
     subdivision of the State of )                              11   Exhibit 30    Crime Scene Log; Bates              24
     Oregon, JANE DOE CALL TAKER, )
     John and Jane Does 1-10,      )                            12                 Nos. COE 00039 - COE 000640
                                   )
               Defendants.         )                            13   Exhibit 31    Photograph                          72
                                                                14   Exhibit 32    Photograph                          77
                                                                15
             DEPOSITION OF JOSEPH ANTHONY KIDD                  16
                        October 13, 2017                        17
                             Friday                             18
                            8:54 A.M.                           19
                                                                20
             THE DEPOSITION OF JOSEPH ANTHONY KIDD was          21
     taken at Harrang Long Gary Rudnick, 360 East 10th          22
     Avenue, Suite 300, Eugene, Oregon, before Christine        23
     Oljace, CSR, RPR, CRC, Certified Shorthand Reporter        24
     in and for the State of Oregon.                            25

                                                            2                                                               4


1                          APPEARANCES                          1                      JOSEPH ANTHONY KIDD,
2    For the Plaintiffs:                                        2    having been first duly sworn to testify the truth,
3       MS. MICHELLE R. BURROWS                                 3    the whole truth, and nothing but the truth, was
        420 SW Washington, Suite 300
4       Portland, Oregon 97204                                  4    examined and testified as follows:
        503/241-1955
5       michelle.r.burrows@gmail.com                            5
6    For the Defendants:                                        6                          EXAMINATION
7       HARRANG LONG GARY RUDNICK, PC                           7    BY MS. BURROWS:
        360 East 10th Avenue, Suite 300
8       Eugene, Oregon 97401                                    8       Q.    Officer Kidd, could you state your name
        541/485-0220
9       BY: MR. JEFFERY MATTHEWS                                9    for the record?
        jeff.matthews@harrang.com
10                                                              10      A.    Yes. It is Joseph Anthony Kidd. K-i-d-d.
11   Also Present:                                              11      Q.    Thank you.
12      LEE BABB                                                12            Officer Kidd, have you ever had your
13      MATTHEW GROSE                                           13   deposition taken before?
14      NATHAN PIESKE                                           14      A.    I have.
15      WILL STUTESMAN                                          15      Q.    How many times?
16      JAMIE IBOA                                              16      A.    I think just once.
17                                                              17      Q.    Do you remember the nature of the lawsuit?
18   Reported by:                                               18      A.    It was a lawsuit regarding a search
19      CHRISTINE OLJACE, CSR-RPR                               19   warrant that I had written and a SWAT service
20      CC REPORTING & VIDEOCONFERENCING                        20   related to the search warrant.
21      EUGENE       541/485-0111                               21      Q.    Do you remember the name of the case, by
22                                                              22   any chance?
23                                                              23      A.    JoAnn Ernst was one of the primary
24                                                              24   plaintiffs in the case.
25                                                              25      Q.    How long ago was that matter?



                                                                                                               Exhibit 6
                                                                                                            Page 2 of 26
        Case 6:17-cv-00424-MC Joseph
                               Document 44-6 Kidd
                                     Anthony Filed 11/13/18                                     Page 3 of 26

                                                            5                                                               7


1       A.    Probably about six, seven years ago.              1    why. The only rule is that if there is a question
2       Q.    Do you remember the name of the                   2    pending, that you answer that question, and then we
3    plaintiff's attorney who took your deposition?             3    can take a break. Is that fair?
4       A.    Brian Michaels.                                   4       A.     I understand.
5       Q.    Okay.                                             5       Q.     Thank you.
6       A.    And Marianne Dugan.                               6              Have you testified in court before?
7       Q.    Okay. I think I know what case it is.             7       A.     Yes.
8             And that case was in federal court as             8       Q.     This is basically like testifying in
9    well?                                                      9    court, and that is why the transcript is being
10      A.    Yes.                                              10   created, so that in some future proceedings I can
11      Q.    I represent the Estate of Brian Babb and          11   actually use your testimony in my case or to impeach
12   his father, Lee Babb, in a federal civil rights            12   your testimony or to show conflict between others'
13   lawsuit against four officers and the City of              13   testimony. So that is why it is pretty important
14   Eugene, and this is your time for a deposition in          14   that we are very clear with each other today,
15   your memory of events on March 30th of 2015.               15   because this is part of a formal official record in
16            The rules of this particular proceeding           16   this litigation.
17   have not really changed much since your last               17             That said, I have just recently been
18   deposition, but sometimes it bears repeating some of       18   subpoenaed to testify about a matter in which a
19   the parameters and rules of the road that we will be       19   police officer has been decertified for not telling
20   adhering to today.                                         20   the truth in a deposition, so it is very important
21            Your testimony -- and that is what it is.         21   for us to make sure that this -- we understand each
22   It is testimony under oath, which is being                 22   other, that there is no confusion. And so because
23   transcribed by the court reporter here. I am not           23   you are the witness, I always want you to have the
24   videotaping your deposition, though I will be              24   opportunity to understand the question and your
25   videotaping some other officers in this matter.            25   answer. And at any point in time you want to adjust

                                                            6                                                               8


1             The transcript is -- will be finalized at         1    or you remember something differently, it is
2    some point. I am sure someone will order it at some        2    perfectly fine to add to your testimony that you
3    point, and you have the right to read and review it        3    have already given or to clarify it, because
4    for accuracy to make sure there aren't any mistakes        4    sometimes, particularly with the events that take
5    and that you recollect your testimony as the record        5    place many years previous to the deposition, memory
6    reflects if you reserve the right to do so.                6    is a slow process that may come out over time as we
7    Mr. Matthews has been reserving that right for all         7    talk about it. And I am probably going to ask you
8    previous officer witnesses.                                8    questions differently than what the original
9             One thing that sometimes happens in               9    investigator asked you in this matter.
10   depositions when we get going on our discussions           10             All that okay?
11   here is that my questions may not always make sense        11      A.     Yes.
12   or they may be confusing or I may be thinking way          12      Q.     Clear? Good.
13   ahead of what we are talking about, and you might          13             Please tell me where you are now employed.
14   not understand. If that happens, if you do not             14      A.     At the Eugene Police Department.
15   understand my question, would you please ask me to         15      Q.     And how long have you been employed at
16   clarify? Let me know what is confusing. Because I          16   EPD?
17   don't get to sit down with you over a cup of coffee        17      A.     13 years.
18   and talk about this matter, this is my only chance         18      Q.     What year did you start?
19   to get your memory and your facts from you.                19      A.     2004.
20            And vice versa, if I don't understand your        20      Q.     And did you work in any agency prior to
21   answer, I am probably going to ask you to explain it       21   Eugene?
22   to me, clarify it to me so that I understand fully         22      A.     No, not in law enforcement.
23   what is going on.                                          23      Q.     Can you tell me all of the different
24            If at any point in time you want to take a        24   positions you have held within the police
25   break, we can do that. You don't have to tell me           25   department?


                                                    ccreporting.com
                                                                                                             Exhibit 6
                                                                                                          Page 3 of 26
        Case 6:17-cv-00424-MC Joseph
                               Document 44-6 Kidd
                                     Anthony Filed 11/13/18                                     Page 4 of 26

                                                            9                                                               11


1       A.    I am going to mute my phone. I am sorry           1       Q.      When did you serve in the military?
2    about that. I forgot to do that.                           2       A.      1983 to '87.
3       Q.    Are you getting buzzed?                           3       Q.      What was your rank at discharge?
4       A.    Yeah.                                             4       A.      Corporal, E4.
5             All right. I have been a patrol officer           5       Q.      And you were a reporter with the
6    the whole time I have been there. I think the only         6    Register-Guard?
7    other major ad hoc assignment is SWAT. I am a              7       A.      Yes.
8    member of the SWAT team. I have been on the team           8       Q.      How did you go from being a reporter to a
9    for about 11 years.                                        9    police officer?
10      Q.    And you have already anticipated my next          10      A.      It was a weird path.
11   few questions. Besides SWAT, have you been any             11      Q.      It is a zigzaggy little career you have
12   other special position?                                    12   got here. So how did that happen?
13      A.    Honor guard, I guess.                             13      A.      I was a good reporter. I enjoyed it. It
14      Q.    Okay. Well, that's good.                          14   was a little bit too monotonous for me.
15      A.    I consider that important.                        15      Q.      Okay.
16      Q.    Have you been -- it says here it looks            16      A.      I wanted more variety.
17   like you have been on a bike patrol.                       17      Q.      When did you go to the academy?
18      A.    I was on the downtown bike team for about         18      A.      Back then we had the police academy here
19   three years. I did park patrol on a bike for about         19   in town. Eugene Police ran our own academy, and
20   eight months one year with a coworker. That is             20   that was starting in February of 2004.
21   really about it.                                           21      Q.      So you never went to DPSST?
22      Q.    Ever been an FTO?                                 22      A.      It was -- at that time, the State allowed
23      A.    No.                                               23   two agencies to have their own academies. That was
24      Q.    Okay. A long time ago that was --                 24   Portland and Eugene.
25                  MR. MATTHEWS: Joe, you want to keep         25      Q.      Okay.

                                                           10                                                               12


1    your voice up. The HVAC in here is fairly loud. We         1       A.      And everybody else went to Monmouth at
2    want to make sure the court reporter --                    2    that time for the DPSST academy.
3                   THE WITNESS: Okay. I will do that.          3       Q.      How many -- what is your highest level of
4                   MR. MATTHEWS: -- gets everything.           4    certification within DPSST?
5                   MS. BURROWS: And are you hearing him        5       A.      I have an advanced certificate.
6    okay?                                                      6       Q.      Okay. Are you -- have you ever been a use
7                   THE COURT REPORTER: Yes, but louder         7    of force instructor?
8    is always better.                                          8       A.      No.
9                   THE WITNESS: I will do that.                9       Q.      Okay. Now, on March 30th, 2015, were you
10   BY MS. BURROWS:                                            10   on duty?
11      Q.    Sometimes if you look at her, that will           11      A.      Yes.
12   help. What she is doing is really important today          12      Q.      And what shift were you working at that
13   so --                                                      13   time?
14            A long time ago or a few years ago there          14      A.      It was the day shift. I think it was T21,
15   was a rapid response team. Were you ever on that?          15   because when this call began to unfold, I was
16      A.    I was, yes. CCT. We had a Crowd Control           16   heading to headquarters to secure. I was at the end
17   Team that was bike based, and I was on that.               17   of my shift.
18      Q.    All right. Prior to becoming a police             18      Q.      All right. And I understand that there
19   officer, what was -- how were you employed?                19   are districts within the city that an officer may be
20      A.    I have done a few things. I was in the            20   assigned to?
21   Marine Corps for four years. I was a newspaper             21      A.      Yes.
22   reporter at the Register-Guard for about seven or          22      Q.      Which district were you assigned to at
23   eight years. I was a journeyman plumber for a              23   that time?
24   certain number of years, about six or seven, I             24      A.      I am not certain.
25   think, and then police work after that.                    25      Q.      Okay.


                                                    ccreporting.com
                                                                                                            Exhibit 6
                                                                                                         Page 4 of 26
        Case 6:17-cv-00424-MC Joseph
                               Document 44-6 Kidd
                                     Anthony Filed 11/13/18                                        Page 5 of 26

                                                            13                                                              15


1       A.    I know I have worked in the southeast              1    notebook and tell me if that is the use of force
2    portion of town for a couple years. I don't                 2    review that you read in preparation for today's
3    remember if I was working that specific area then or        3    deposition?
4    not. That is currently -- my current beat is                4       A.     Yes. I didn't read all of it. I read the
5    southeast Eugene, and I have been doing that for a          5    first couple pages of it.
6    couple years.                                               6       Q.     Have you ever at any time read the
7       Q.    Did you review any records for today's             7    entirety of the exhibit?
8    deposition?                                                 8       A.     No, I have not.
9       A.    I looked at the statement that Detective           9       Q.     Have you read statements given by any
10   Crolly took from me on the day of this incident, and        10   other witness to this incident?
11   I looked at the shooting review board review, the           11      A.     No.
12   final statement from the shooting review board.             12      Q.     Now, your lawyers over the last couple of
13      Q.    Have you spoken to any of the officers in          13   days have brought in some really good pictures of
14   the room today about --                                     14   the neighborhood, much better than my pictures, so I
15      A.    No.                                                15   think I might just have you refer to -- I think 16
16      Q.    -- your testimony?                                 16   is one of the better ones.
17            What about the officers who have already           17             Do you recognize the situation depicted in
18   given their depositions, have you spoken with any of        18   Exhibit 16?
19   them?                                                       19      A.     I do.
20      A.    No.                                                20      Q.     Have you looked at any maps or schematics
21      Q.    When was the last time you reviewed your           21   or pictures of that neighborhood prior to today?
22   statement?                                                  22      A.     Last night I looked at a picture -- maybe
23      A.    This morning.                                      23   this one actually, a black and white version of it,
24      Q.    And have you only reviewed it the once             24   and just this aerial view. And there were a couple
25   since the incident?                                         25   other photographs of I think a street view.

                                                            14                                                              16


1       A.    No. I looked at it briefly last night,             1       Q.     Exhibit 2 was the poor quality picture I
2    and then I looked at it briefly this morning.               2    had Officer Warden testify to.
3       Q.    Okay.                                              3       A.     Uh-huh.
4                    MS. BURROWS: I will mark the next in        4       Q.     Did you look at anything that looks like
5    order. And I don't have copies. I live in Boise.            5    this?
6                    (Deposition Exhibit No. 29 marked           6       A.     It could be this one. It was black and
7                    for identification.)                        7    white and it was an aerial view.
8                    MR. MATTHEWS: I think I have a copy         8       Q.     Okay.
9    of what you are looking at. Is it the one that is           9       A.     I can't say if it was exactly this
10   marked 739, 740?                                            10   picture, but it is either that or similar.
11                   MS. BURROWS: Yes.                           11      Q.     All right. Now, besides your report, the
12   BY MS. BURROWS:                                             12   use of force review, and this picture, have you
13      Q.    Can you take a look at Exhibit 29 and tell         13   reviewed anything else?
14   me if that is a copy of the statement you gave as           14      A.     Like I said, there were a couple black and
15   part of this investigation?                                 15   white photographs I looked at of just the street
16      A.    Yes.                                               16   view --
17      Q.    And is that the document then you did              17      Q.     Okay.
18   review prior to your deposition?                            18      A.     -- of the houses, two or three of them,
19      A.    Yes.                                               19   and that is it.
20      Q.    All right. And then in here we have had a          20      Q.     Have you listened to any tapes?
21   number of depositions, and we are, as you can see,          21      A.     No, I have not.
22   almost up to 30 exhibits, and so we are just                22      Q.     What was your call sign that day, if you
23   numbering them consecutively as we go through               23   recall?
24   everybody's deposition.                                     24      A.     My current -- it has been 2 Edward 35 for
25            Could you look at Exhibit 9 in this                25   two years, but I don't know if that was then or not.


                                                    ccreporting.com
                                                                                                            Exhibit 6
                                                                                                         Page 5 of 26
        Case 6:17-cv-00424-MC Joseph
                               Document 44-6 Kidd
                                     Anthony Filed 11/13/18                                       Page 6 of 26

                                                            17                                                              19


1    This was in 2015, so I am not sure.                         1       A.    Sometimes, yes.
2       Q.       All right. Some of the interviewers put         2       Q.    Are you required to sign an acknowledgment
3    down the different officers' call sign, and it              3    if you are given Garrity warnings?
4    doesn't look like this investigator did for you.            4       A.    There is a form that I sign for that, yes.
5    Who was the -- was it Officer Crolly who did the            5       Q.    Do you recall signing such a form prior to
6    interview with you?                                         6    your interview with Officer Crolly?
7       A.       George Crolly, yes, ma'am.                      7       A.    I don't remember. I don't have any
8       Q.       Did you know him prior to this                  8    recollection of doing that, so I don't know.
9    investigation?                                              9       Q.    This interview appears to have been
10      A.       I have heard his name. I don't know that        10   conducted about April 1st at, what, three in the
11   I had ever met him before that.                             11   afternoon, four in the afternoon?
12      Q.       Was he alone in his interview with you?         12      A.    That is what is indicated here.
13      A.       No. Jed McGuire -- I think Jed McGuire          13      Q.    And the incident occurred on March 30th of
14   was there as well. He was a union representative.           14   2015. Do you know why you were not interviewed on
15      Q.       Do you recall if your statement was             15   the day of the incident?
16   recorded?                                                   16      A.    I don't know.
17      A.       I don't remember.                               17      Q.    When were you asked to give this
18      Q.       Many of these reports indicate that the         18   interview?
19   investigator did record the statement. Some of them         19      A.    I don't know. I am sorry.
20   do not have that, and I don't know if that just             20      Q.    All right. Was it before April 1st at
21   means it wasn't recorded if it is not noted. That           21   1400 hours?
22   is why I asked you.                                         22      A.    Yes. I mean, they scheduled us for
23      A.       Okay.                                           23   interviews. I just don't know what the time
24      Q.       If they had recorded it, would you have         24   proximity was for scheduling that appointment for
25   had to give your consent or acknowledgment?                 25   that interview and when it actually occurred.

                                                            18                                                              20


1       A.       I don't know.                                   1       Q.    How did you receive information that you
2       Q.       Okay. You were present with the                 2    needed to give an interview?
3    association vice president, Officer McGuire. Is             3       A.    I don't know. I can't remember if it was
4    there some reason you took an association                   4    a phone call or an email.
5    representative with you to this interview?                  5       Q.    At the time of the incident on March 30th,
6       A.       No. There is -- I can't think of any            6    do you recall giving any kind of initial statement
7    particular reason.                                          7    to detectives who were on the scene?
8       Q.       I mean, did you --                              8       A.    I don't think so. I don't think so,
9       A.       I think it is just common practice.             9    because I ended up being back here for crime scene
10      Q.       Okay. Did they give you any Garrity             10   security on the back side of this fence, and then I
11   warnings prior to this interview?                           11   secured after that.
12      A.       Not that I remember.                            12      Q.    Okay.
13      Q.       Okay.                                           13      A.    So I parked out here, my patrol car, so I
14      A.       They may have, but I -- I don't recall          14   ended up walking essentially from this spot to
15   that.                                                       15   maintain crime scene security to my car and then
16      Q.       And normally, if they were to give you          16   securing it, so I don't recall giving a statement to
17   Garrity warnings, that would have been noted in the         17   anybody at that time.
18   documentation?                                              18      Q.    All right. Have you seen any of the crime
19      A.       I don't know. I have never been on IDFIT,       19   scene photos that were taken after the shooting?
20   and I have never been a detective.                          20      A.    The only one that I -- that I have seen
21      Q.       All right. Have you been interviewed as         21   was -- I think it was when the DA announced their
22   part of an internal affairs investigation?                  22   findings, and there was a large map that they used
23      A.       Yes.                                            23   during their briefing for the media. I remember it
24      Q.       And have you been given Garrity warnings        24   being sort of like a three-dimensional image or map,
25   in those previous interviews?                               25   and that was put out by the media and the TV news


                                                   ccreporting.com
                                                                                                               Exhibit 6
                                                                                                            Page 6 of 26
        Case 6:17-cv-00424-MC Joseph
                               Document 44-6 Kidd
                                     Anthony Filed 11/13/18                                         Page 7 of 26

                                                             21                                                                23


1    reporter and a picture of that briefing in the               1       Q.      So if you flip the page to the next page,
2    newspaper. So that map I am talking about is really          2    it actually starts at the bottom and you have to
3    the only other -- the only thing that comes to mind          3    read up.
4    right now.                                                   4       A.      Okay.
5       Q.       When you were a reporter, did you cover          5       Q.      So we had this cleaned-up version created
6    crime?                                                       6    for the deposition --
7       A.       Not -- I was never truly the police              7       A.      Okay.
8    reporter, but I was the city hall reporter for the           8       Q.      -- and I am going to be asking you some
9    last three years or so at the paper, so I covered            9    questions from this version.
10   the city council, mayor, city government. And as a           10      A.      Okay.
11   part of that, I did write quite a bit about police           11      Q.      But we have already had dispatchers
12   activities and changes of leadership and issues like         12   indicate that this is exactly the same as 13.
13   that, but I was not really the actual police                 13      A.      Okay.
14   reporter.                                                    14      Q.      Okay?
15      Q.       What years did you work for the                  15      A.      Uh-huh.
16   Register-Guard?                                              16      Q.      At the time of this incident, once
17      A.       As a reporter, it would have been 1990 to        17   Mr. Babb was killed, there was a crime scene
18   '98, I think. I am guessing here a little bit on             18   perimeter set up. Is that correct?
19   the transitions. I started as a part-time reporter           19      A.      Yes.
20   there when I was going to school at the U of O, and          20      Q.      And in order to access the perimeter of
21   then I went full time, became a full-time reporter           21   the crime scene, you had to sign in. Is that
22   when I finished school, which is around '91. And             22   correct?
23   then I think I quit in '98.                                  23      A.      Yeah. There is typically a crime scene
24      Q.       Do you have a degree?                            24   log that is created.
25      A.       I do.                                            25      Q.      And I have that crime scene log here.

                                                             22                                                                24


1       Q.       What is your degree in?                          1    Let's mark this the next in order as well. It would
2       A.       Journalism and Russian and Eastern               2    be 30.
3    European studies at the university.                          3                  (Deposition Exhibit No. 30 marked
4                      MR. MATTHEWS: Keep your voice up.          4                      for identification.)
5                      THE WITNESS: Okay.                         5    BY MS. BURROWS:
6                      MR. MATTHEWS: It is the noise up here      6       Q.      Do you recognize at least the format of
7    that kind of interferes with the court reporter's            7    this document?
8    ability to hear you.                                         8       A.      I do.
9    BY MS. BURROWS:                                              9       Q.      And your name is on this page?
10      Q.       Have you reviewed any of the CAD reports         10      A.      Correct.
11   or dispatch records?                                         11      Q.      And tell me what the information that is
12      A.       No.                                              12   over by your name tells me about your actions in the
13      Q.       So let me explain the situation here.            13   crime scene perimeter.
14   We -- this is -- it looks like it is Exhibit 7 from          14      A.      This is just a time frame of entering the
15   the dispatcher's deposition right here.                      15   crime scene and exiting the crime scene.
16      A.       Okay.                                            16      Q.      And then what is over here in the
17      Q.       And this is a -- I don't want to use the         17   "Comments"?
18   wrong word, but the original version of the dispatch         18      A.      It says "Crime scene tape" so --
19   record is extremely difficult to read, and so your           19      Q.      Tell me what you did for the ten minutes
20   lawyers asked the folks to do a cleaned-up version.          20   that you were inside the crime scene perimeter.
21   So look at Exhibit 13, and you will see what I mean.         21      A.      I -- well, it is indicated here that I
22   That is -- this is the same thing as 7 --                    22   hung up crime scene tape. I don't remember doing
23      A.       Okay.                                            23   that. I very well could have. The main thing I did
24      Q.       -- but it is backwards.                          24   do that I do remember is standing just west of this
25      A.       Uh-huh.                                          25   backyard fence to maintain -- so when the shot was


                                                      ccreporting.com
                                                                                                                   Exhibit 6
                                                                                                                Page 7 of 26
        Case 6:17-cv-00424-MC Joseph
                               Document 44-6 Kidd
                                     Anthony Filed 11/13/18                                      Page 8 of 26

                                                             25                                                              27


1    made, I was here on this roof. I relocated to the            1       Q.    Yeah. 5:18:39 is the time.
2    backyard or the back of this fence just to maintain          2       A.    Yes.
3    crime scene security there. I stood there for quite          3       Q.    "Large gray house with white trim, five
4    a while. And I don't remember if this crime scene            4    houses north of Cody"?
5    tape activity was before that or after that. I am            5       A.    Yes. I think that is my designator,
6    not sure.                                                    6    2 Edward 13.
7       Q.       Okay. So let's start with the beginning          7       Q.    So let's use that timeline to see if we
8    of your involvement with this case. You can look at          8    can back up when you think you arrived at the scene.
9    your report if you need to.                                  9       A.    I was the first one to arrive on scene. I
10      A.       Okay.                                            10   don't know if I checked out on the radio at that
11      Q.       I always ask officers if they can testify        11   time or not. It might indicate on here.
12   independent of the report, but if you are not able           12      Q.    So a better summary of officers' location
13   to do that, I may have you clarify that, that you            13   and activity information starts on page 4.
14   have no independent recollection. I mean, you                14      A.    Okay.
15   know --                                                      15      Q.    And if you could just scroll down page 4
16      A.       Right.                                           16   onward and tell me where it is that you first appear
17      Q.       -- the drill here.                               17   on this record.
18      A.       Yes, ma'am.                                      18      A.    On page 4?
19      Q.       So what time was it when you first heard         19      Q.    Anywhere from 4 on.
20   that there was activity going on at the Devos Street         20      A.    Oh, okay. Well, right here it says
21   address?                                                     21   2 Edward 13 Code 4. That was at -- what is that?
22      A.       I don't remember the time. I remember it         22   One, two, three -- nine lines down.
23   was at the end of my shift, and I was driving. I             23      Q.    If you could look up at 2 Edward 13 at
24   had secured all of my SWAT equipment at the SWAT             24   5:08:51, is that you dispatched? I am on page 5.
25   office, and I was driving back to the police                 25      A.    Okay.

                                                             26                                                              28


1    headquarters to secure and the call came out. I              1       Q.    Fourth entry down.
2    wasn't dispatched to the call, but because of the            2       A.    Which line are you on, ma'am?
3    nature of the call, I went to the call of my own             3       Q.    2 Edward 13.
4    initiative.                                                  4       A.    Oh, here you go. Sorry. Yes.
5       Q.       And sitting here today -- I am going to          5       Q.    Is that you?
6    show you the -- if you could look at the dispatch            6       A.    Yes.
7    record, which is Exhibit 7 from the dispatch                 7       Q.    Is this -- it says "Dispatched," and you
8    depositions. And according to the dispatchers that           8    said you self-dispatched to this call?
9    we have deposed, the first section called Notes              9       A.    I did.
10   really relates to the dispatch activity, their               10      Q.    Is that about when you dispatched yourself
11   activity, and that the officers' activity is                 11   to this call?
12   generally under Radio Log.                                   12      A.    When did the call first begin?
13               But if you will look at page 2 and 3 of          13      Q.    According --
14   11, there are some officer indicators on this.               14      A.    What is that time frame?
15   Could you tell me -- if you could look down through          15      Q.    -- to the records, it was about 5:03:06.
16   page 2 and 3, and see if you recollect which of              16      A.    So that would be about right.
17   those call signs was yours that day?                         17      Q.    Okay.
18      A.       Yeah. I think I am 2 Edward 13, because I        18      A.    Because the dispatcher airs quite a bit of
19   reported information about shouts that were being            19   information at the beginning, and other officers
20   made from within the house and people appearing in           20   don't want to jump in there and get in the way when
21   the door, things like that.                                  21   that is happening.
22      Q.       I see a 2 Edward 13 on page 2, the sixth         22      Q.    So at least as of 5:08:51 you were
23   entry down, at 5:18:39 p.m. Is that you?                     23   en route to this call?
24      A.       I am sorry. Can you repeat that, the             24      A.    Yes, ma'am.
25   sixth line?                                                  25      Q.    Tell me at that point, when you are first


                                                    ccreporting.com
                                                                                                                Exhibit 6
                                                                                                             Page 8 of 26
        Case 6:17-cv-00424-MC Joseph
                               Document 44-6 Kidd
                                     Anthony Filed 11/13/18                                      Page 9 of 26

                                                            29                                                              31


1    dispatching to the call, what do you remember about         1    this issue of Mr. Babb being suicidal that you heard
2    the call? What information did you have?                    2    from other officers?
3       A.      That it was a man who was suicidal, had a        3       A.     I think that was some of the initial
4    gun, had fired a round, was having some kind of             4    information put out by dispatch.
5    mental health crisis. There was some information            5       Q.     Okay.
6    that came out that he had -- was a veteran, had             6       A.     There was a therapist who had called with
7    military -- military history. Those are the key             7    concern about him because he was suicidal, possibly
8    elements I remember.                                        8    intoxicated, had fired a round with a handgun. From
9       Q.      And were you listening to the radio the          9    what I can remember, that detail about him possibly
10   entire time that you were driving to the scene?             10   being suicidal was a detail that came out fairly
11      A.      Yes.                                             11   early on, best I can remember.
12      Q.      And you had an onboard computer in your          12      Q.     So the only thing I think -- see about
13   patrol vehicle?                                             13   that in the early part is on the third entry here
14      A.      Yes.                                             14   the caller, who was the therapist, is stating that
15      Q.      Was there also additional information            15   Mr. Babb has a nine millimeter to his head and has
16   scrolling on the screen at that time?                       16   already shot one bullet into the window. Is that
17      A.      Yes. All these -- all these notes, CAD           17   the information you are referring to?
18   notes, were streamed into it. I don't recall                18      A.     I don't know the exact verbiage or if
19   reading them. I do remember listening to the                19   there was a reference to who gave that information
20   information from dispatch on the radio at the time.         20   or not.
21      Q.      And thank you for that answer. I                 21      Q.     That is part of the reason I am exploring
22   appreciate that. Because I know it is -- I watched          22   your memory with you is that is what we have in the
23   a lot of the videos from the patrol cars, and               23   official record.
24   everyone was driving very quickly through city              24      A.     Uh-huh.
25   traffic, but I wanted to find out if any of this CAD        25      Q.     And I also have the transcripts of the

                                                            30                                                              32


1    information, which seems to be captured on page 1, 2        1    call between the call taker and the therapist. Is
2    and 3 of Exhibit 7 -- do you recall -- and you can          2    there anything beyond this initial information that
3    scroll through and read through it for me if you            3    came out during the incident that confirmed or
4    want to.                                                    4    denied or changed that initial information about
5       A.      Okay.                                            5    Mr. Babb being suicidal?
6       Q.      If you can go through this, pages 1              6       A.     I don't remember.
7    through 3, and tell me, of this CAD-delivered               7       Q.     All right. That is fair.
8    information, what you recall learning or knowing            8              And that is another point. If you don't
9    en route to the scene.                                      9    remember or you don't know, those are perfectly fine
10      A.      I remember that -- that the caller was           10   answers for the record. I would rather you do that
11   actually a therapist that was on line with Mr. Babb.        11   than guess or make up or suppose things for me.
12      Q.      Uh-huh.                                          12      A.     Yes, ma'am.
13      A.      That he'd fired a shot, that he was              13      Q.     Is that fair? Thank you.
14   possibly intoxicated. I think most of the                   14             How long did it take you to get to the
15   information that I remember when I was driving there        15   scene, if you recall?
16   was just information I had heard on the radio.              16      A.     I don't remember. I was driving -- I
17      Q.      Okay. Do you know at any point after your        17   think I was on 105 heading to the police
18   arrival at the scene if there was any conversation          18   headquarters eastbound from the SWAT office, so that
19   or information from other officers that you weren't         19   would probably be about a two-minute drive Code 3.
20   sure whether or not that shot had been fired?               20      Q.     And you recall being the first unit on the
21      A.      No.                                              21   scene?
22      Q.      No one ever questioned that?                     22      A.     Yes.
23      A.      No. I don't recall any conversations             23      Q.     Now, if you could take a look again at the
24   about that.                                                 24   radio log, are you supposed to call in to dispatch
25      Q.      All right. Was there any development in          25   and tell them that you have arrived?


                                                   ccreporting.com
                                                                                                              Exhibit 6
                                                                                                           Page 9 of 26
       Case 6:17-cv-00424-MC Joseph
                              Document 44-6 Filed
                                    Anthony Kidd11/13/18                                        Page 10 of 26

                                                           33                                                              35


1       A.    That is the protocol, yes.                        1       Q.    Did you pull your vehicle into the
2       Q.    Could you look on this -- and I don't want        2    driveway of 2244 Devos?
3    to put words in your mouth, but could you look on          3       A.    I don't think so.
4    this and tell me when it is that you called in that        4       Q.    Where did you put your vehicle?
5    you had arrived at the scene?                              5       A.    I am trying to -- I think I parked out
6       A.    I don't -- I don't know. I don't see it.          6    back here to the south and walked northbound on
7       Q.    I am looking at page 5, and I hesitate to         7    Devos and walked into this position.
8    tell you, because I don't want it to be my                 8       Q.    And were you listening to the radio
9    testimony. I want it to be yours.                          9    traffic as you are walking up to the corner of 2244
10      A.    Go ahead, ma'am.                                  10   Devos Street?
11      Q.    Look at -- 2E13 is your --                        11      A.    Yes.
12      A.    Yes.                                              12      Q.    Could you hear any more information coming
13      Q.    It looks as if you arrived at 5:13:37. Is         13   in as you are walking up to the house?
14   that correct?                                              14      A.    I don't recall.
15      A.    That is indicated here, yes.                      15      Q.    All right. I am asking these detailed
16      Q.    And that information would have come from         16   timeline questions because the evolution of cases
17   you on here?                                               17   depend upon the information known to the officer at
18      A.    Correct. But that isn't necessarily an            18   the time that it is happening.
19   accurate time. It doesn't necessarily accurately           19      A.    Yes, ma'am.
20   reflect when I arrived. So in other words, if I            20      Q.    So -- and I know it is a long time ago and
21   come to a call and there is many officers                  21   you have probably been on a thousand calls since
22   responding, there is a lot of radio traffic that is        22   then, but bear with me, because I am going to keep
23   happening, sometimes I will be at a call for a             23   asking you those types of questions.
24   couple minutes before I have a chance to get on the        24      A.    Okay.
25   air and say that I have arrived. So it is not              25      Q.    From this location at the corner of the

                                                           34                                                              36


1    necessarily a real precise notation of my arrival          1    house of 2244 Devos, what could you see of the Babb
2    time.                                                      2    home?
3       Q.    All right. So the best that we can say            3       A.    Not very much. There was a motor home
4    from this entry is that is at least when you called        4    here, a couple vehicles in the driveway. There is a
5    in that you arrived?                                       5    cedar fence that runs -- or wood fence that runs
6       A.    Yes.                                              6    along here, and so the downstairs portion -- I don't
7       Q.    And where did you -- let's use Exhibit 16.        7    think I could see the downstairs portion from here,
8    Where were you located upon your first arrival?            8    just on foot.
9       A.    Can I use your pen?                               9             From where I was at -- I was actually at
10      Q.    Absolutely.                                       10   the very corner of this building. There was a
11      A.    Thank you.                                        11   carport or something like that. So I was trying to
12            I saw that there was this long driveway           12   get a better view of the front of the house.
13   and this panhandle lot and a house kind of sitting         13            One of my thoughts was that if a person
14   at a diagonal position. So I came up to the corner         14   were to come out with a gun and walk down the
15   of this house right here, and I could see a couple         15   driveway, that we would need some advance notice so
16   vehicles in the driveway. I believe there was a            16   that they don't just suddenly appear 3 feet from us
17   truck with the driver's door open, standing open.          17   and have an encounter like that.
18   So I waited there.                                         18      Q.    Sure.
19            And I was trying to get a view of the             19      A.    So I ended up going in the backyard of
20   house. It was a difficult spot to get a view from.         20   2244 Devos and came over here by the motor home
21   A couple other officers showed up a short time after       21   where the fence is to see if I could get a position
22   I was there.                                               22   over here where I could see the downstairs, the
23      Q.    So you are pointing to a house that is            23   front door, and the windows downstairs. And that
24   marked as 2244 Devos Street. Correct?                      24   was a very exposed position, and the view was
25      A.    Yes, ma'am.                                       25   difficult from there also because the motor home was


                                                  ccreporting.com
                                                                                                            Exhibit 6
                                                                                                        Page 10 of 26
       Case 6:17-cv-00424-MC Joseph
                              Document 44-6 Filed
                                    Anthony Kidd11/13/18                                        Page 11 of 26

                                                           37                                                              39


1    in the way and the angles just didn't work out.            1    went inside their house.
2       Q.     Let me stop you for a second.                    2       Q.    This -- we have deposed a couple of
3              At the time of the incident, was there not       3    residents of this house. You said that a car
4    a fence along the entirety of the length here of the       4    arrived. Do you remember where that car parked
5    driveway on the south side?                                5    while you were there?
6       A.     I don't remember.                                6       A.    I think just in this driveway area in
7       Q.     All right.                                       7    front of the house.
8       A.     I do remember the vehicles parked in the         8       Q.    Okay. And did a second car arrive at the
9    drive, and I think it was a truck that had -- the          9    house while you were there?
10   driver's door was standing open. And I could see           10      A.    I don't remember. I remember having a
11   that clearly from my spot right here on the corner         11   brief discussion with them, and I told them a little
12   of this house, but I don't recall the position of          12   bit about the nature of the call. I wanted for them
13   the fence there.                                           13   to understand that there was an element of risk
14      Q.     You said that there was a truck there?           14   involved for people who were near the house. I told
15      A.     I think it was a truck.                          15   them he was possibly intoxicated, and they -- I
16      Q.     Were there more than one truck in the            16   remember one of them saying to me that that was
17   driveway when you first arrived?                           17   often the case. And then I believe they went inside
18      A.     I think there were two vehicles, from what       18   their house.
19   I remember. I don't really remember precisely what         19      Q.    I am sorry. I had like three different
20   make or model or anything like that.                       20   lines of questioning I wanted to go down, so let me
21      Q.     The resident of 2244 has marked this             21   do it in order.
22   particular Exhibit 16 and the "B" is for boat. Do          22            You said while you were here at 2244
23   you recall a boat being there?                             23   Devos -- I have been saying that name wrong for two
24      A.     I do.                                            24   weeks now -- you said other officers arrived. Do
25      Q.     And there is another boat back here at the       25   you recall where they were located?

                                                           38                                                              40


1    back of the property. Do you recall that boat?             1       A.    I think they stayed in this spot here and
2       A.     No. Well, I remember there was a boat on         2    then eventually we got a rescue vehicle up here to a
3    scene somewhere in proximity of the motor home, and        3    position near this location.
4    I don't recall if it was here or here, but I do            4       Q.    And you are pointing to the driveway of
5    remember there was a boat.                                 5    2244 Devos Street. Correct?
6       Q.     And behind the boat, do you recall a truck       6       A.    Yes.
7    then?                                                      7       Q.    Was there a -- like a command vehicle or
8       A.     I do remember a truck with a driver's door       8    van that arrived at any point?
9    open.                                                      9       A.    Not that I remember.
10      Q.     Just one truck? Do you remember what it          10      Q.    Okay. And the -- you called it a rescue
11   looked like, what kind of truck?                           11   vehicle. Is that the BearCat?
12      A.     It was white.                                    12      A.    Yes.
13      Q.     Okay. Later on in this incident, did a           13      Q.    And it -- did it also park here in this
14   second truck drive up to the driveway?                     14   driveway at 2244?
15      A.     I don't -- I don't remember. I don't             15      A.    Yes, somewhere in this area. I can't say
16   recall.                                                    16   if it was on this property line or this side of the
17      Q.     Mr. Antonini's truck?                            17   property line or that, but somewhere in this area
18      A.     I am not -- I don't know.                        18   right in here.
19      Q.     Okay. Did you contact the residents of           19      Q.    All right. And you said that from your
20   2244 when you were there?                                  20   location at the front of the house you circled
21      A.     Yes. I told them -- they actually                21   around to the southern side of the residence and
22   arrived -- I remember them pulling up when I was at        22   then around in back?
23   this spot at the northeast corner of their house. I        23      A.    Yes.
24   don't know -- some of them arrived in a car, and I         24      Q.    Is that correct?
25   explained to them what was happening, and so they          25      A.    Yes.


                                                   ccreporting.com
                                                                                                           Exhibit 6
                                                                                                       Page 11 of 26
       Case 6:17-cv-00424-MC Joseph
                              Document 44-6 Filed
                                    Anthony Kidd11/13/18                                        Page 12 of 26

                                                           41                                                              43


1       Q.    So let's start at your position 1, which          1    front of the house, and I -- so I came up to this
2    is here in the driveway at the -- so what would this       2    fence line here and tried to find a place that would
3    corner of the house, you call it?                          3    be on this end of the motor home or this end of the
4       A.    The northeast corner.                             4    motor home or somewhere where I wouldn't be very
5       Q.    Northeast corner. Officer Vinje gave me a         5    visible, but I could still see almost the entire
6    really good explanation of how you number and              6    front of the house, and it really wasn't doable.
7    identify the corners of houses. What could you see         7       Q.    Wasn't a good place?
8    of the front door from the northeast corner in the         8       A.    No.
9    driveway where you were located?                           9       Q.    So you said you eventually got on the
10      A.    I don't remember exactly. The main thing          10   roof. How did that happen?
11   that I remember is that my view of the whole front         11      A.    Well, I need to clarify one thing.
12   of the house was very limited. My goal was -- I am         12      Q.    Okay.
13   on SWAT, and one of my main jobs is to look at             13      A.    They had a carport here. I think it is an
14   buildings and report activity to other operators and       14   open carport, so my passage to the backyard could
15   to the command post about what is happening. And in        15   have been through there initially. I can't
16   order to do that, I need the best view I can of the        16   remember. I can't remember if I went all the way
17   full front of the house. So that was what I was            17   around and into the backyard. I don't think that is
18   trying to do when I repositioned back here to look         18   necessarily that relevant, but just for clarity.
19   for a better spot.                                         19      Q.    Well, I am a plaintiff's lawyer.
20      Q.    And that is part of what I am following up        20   Everything is relevant.
21   on. If this was not the most advantageous view for         21      A.    Okay. So anyway, there is a carport here.
22   you to do your reconnaissance and evaluation, do you       22   I can't remember if I went through that and then
23   remember what you could see that precipitated the          23   popped out a back door here or if I went all the way
24   move around the house?                                     24   back around.
25      A.    No. I don't remember.                             25            But after this, I realized this spot

                                                           42                                                              44


1       Q.    Okay.                                             1    wasn't workable, so then I did come back over here.
2       A.    I mean, there is upper floor windows, and         2    I got a ladder, climbed up on the roof back towards
3    those were fairly easy to see from different points        3    this corner of the roof, and ended up near the
4    out here, but it was difficult to see the                  4    chimney right here on top.
5    downstairs. But I was on foot here and didn't have         5       Q.    Let's talk about that for a second.
6    an elevated position. I eventually ended up on the         6             The owner says you climbed up back here by
7    roof of this house.                                        7    the porch.
8       Q.    I am getting there.                               8       A.    No. I am pretty sure it was over here.
9       A.    All right.                                        9       Q.    Did you have the owner get you the ladder?
10      Q.    So you said you moved -- so we go -- I am         10      A.    Yes.
11   saying this out loud because of the record.                11      Q.    Okay. So however you got up there, you
12      A.    Yes.                                              12   got on the roof?
13      Q.    Nobody can see what I am pointing at.             13      A.    Yes.
14            So going around the circle south -- and I         14      Q.    And where were you positioned once you got
15   understand from the owner that where this balloon          15   up on the roof?
16   marker is here on this map --                              16      A.    Just the north side of the chimney.
17      A.    Yes.                                              17      Q.    Is it like a brick chimney?
18      Q.    -- is a porch. Is that correct?                   18      A.    It is a brick chimney. It is almost the
19      A.    Yes.                                              19   middle. It might be right in the middle of the
20      Q.    Is it an open porch?                              20   roof, close to the middle of the roof.
21      A.    I don't remember.                                 21      Q.    Could you physically describe what it
22      Q.    Okay. And you said that you came -- show          22   looks like, the chimney?
23   me where your second position was.                         23      A.    Probably about 3 feet above -- extends
24      A.    Well, I didn't really take a position. I          24   maybe 3 feet above the actual roof.
25   was just looking for a better spot to view the whole       25      Q.    Uh-huh.


                                                   ccreporting.com
                                                                                                           Exhibit 6
                                                                                                       Page 12 of 26
       Case 6:17-cv-00424-MC Joseph
                              Document 44-6 Filed
                                    Anthony Kidd11/13/18                                        Page 13 of 26

                                                           45                                                               47


1       A.    And it is probably 4 by 5 feet rectangular        1       A.      Yes.
2    shape, something like that. Maybe 3 by 4 feet.             2       Q.      Was there an officer on the rooftop of the
3       Q.    So you see the roof line here --                  3    house to the immediate north of 2244?
4       A.    Yes.                                              4       A.      I don't know.
5       Q.    -- on -- does the chimney -- is it                5       Q.      Several neighbors saw another officer on
6    perpendicular or --                                        6    this rooftop.
7       A.    I think it is.                                    7       A.      I don't know. I do know that my sniper
8       Q.    Okay.                                             8    partner was somewhere over here on a perimeter
9       A.    I mean, I don't know for certain.                 9    position. That would be Kirk Farley. So he and I
10      Q.    You felt it gave you good cover from              10   were basically sniper partners on SWAT at that time,
11   the --                                                     11   but he was in a perimeter capacity here --
12      A.    No.                                               12      Q.      He wasn't on a roof?
13      Q.    Okay. You couldn't hide behind it and             13      A.      -- with somebody else. I don't know.
14   still do your job?                                         14      Q.      How many snipers -- and I am -- let me --
15      A.    Correct.                                          15   define the word "sniper" for me for the record,
16      Q.    Okay. So from your point on the roof by           16   please.
17   the chimney, what could you see of the front of the        17      A.      Okay. The SWAT team -- our SWAT team
18   Babb house?                                                18   generally has -- we try to maintain four people who
19      A.    I could see all of the upper floor                19   that is their primary function. The main job that
20   windows. I could see a portion of the main door            20   we have is to report intelligence, report activity,
21   downstairs, and I think there was a garage to the          21   report behavior, to move into a position where we
22   left of it. I can't remember. But a portion of the         22   are not seen but we can report whatever is happening
23   front door downstairs and then all of the upper            23   that is sort of the genesis of whatever call we are
24   floor windows.                                             24   dealing with.
25      Q.    Was there anything obscuring the front            25              We are able to deliver precision fire if

                                                           46                                                               48


1    door?                                                      1    that is necessary, but by and large our primary job
2       A.    There were two big pillars, like                  2    is just to report intelligence, report information
3    colonial-style pillars, and from my position here,         3    back to the command post and other people involved
4    one of the pillars was basically -- I can't remember       4    in the call.
5    exactly where, left or right, but it was obscuring         5       Q.      Now, do the snipers have to qualify at a
6    part of the doorway when the -- if you were to open        6    certain competency with the rifle?
7    the door. I think it was the pillar to the south,          7       A.      Yes.
8    but I am -- I am not certain of that.                      8       Q.      And you had AR-15s that day or some
9       Q.    Was there a tree that obscured your view?         9    other --
10      A.    I don't recall.                                   10      A.      I had already taken all of my equipment to
11      Q.    Okay. Now, did you tell anyone -- scratch         11   the SWAT office, all of my SWAT equipment, so I
12   that.                                                      12   didn't have all of that with me.
13            Did you make the decision to put yourself         13      Q.      All you had was your handgun?
14   on the roof at 2244?                                       14      A.      Yes.
15      A.    Yes.                                              15      Q.      What kind of weapon were you carrying that
16      Q.    And who did you communicate your location         16   day?
17   to once you got up there?                                  17      A.      I am not -- it might have been a Sig 220.
18      A.    The units that were down here where the           18   We switched from Sigs to Glocks.
19   BearCat ended up being positioned, I was                   19      Q.      I heard that from somebody else.
20   communicating with them.                                   20      A.      It might have been the Sig 220. That
21      Q.    Through the radio or just shouting down?          21   might have been before we switched to the Glocks.
22      A.    Both.                                             22      Q.      So the handgun wouldn't be terribly
23      Q.    Okay. Now, several neighbors saw you up           23   accurate from the rooftop to the Babb house?
24   on the roof. Were you concerned that Mr. Babb could        24      A.      No. And eventually I asked -- I think it
25   see you on the roof?                                       25   was -- well, the group of officers that ended up


                                                   ccreporting.com
                                                                                                              Exhibit 6
                                                                                                          Page 13 of 26
       Case 6:17-cv-00424-MC Joseph
                              Document 44-6 Filed
                                    Anthony Kidd11/13/18                                            Page 14 of 26

                                                            49                                                                51


1    here at the BearCat, I asked if anybody could spare         1    And so I asked Kirk to come -- to get relieved from
2    a carbine for me, and I think it was Malcolm                2    his perimeter spot to scout around and try and find
3    McAlpine handed me his carbine, which would have            3    a better position where he and I could be together
4    been a .223 caliber H & K 416.                              4    and still accomplish those two goals of being able
5          Q.   You keep -- you have mentioned several           5    to see the whole front side and yet not be super
6    times that there were officers in the driveway of           6    exposed.
7    2244. Which officers do you recall being there?             7       Q.       At what point in this incident did you --
8          A.   Well, I remember Malcolm McAlpine being          8    were you handed Sergeant McAlpine's long rifle?
9    there, Scott Vinje, Will Stutesman. I thought -- I          9       A.       I don't recall.
10   think Derek DeWitt was there, but I am not certain          10      Q.       Was the BearCat still back here in this
11   about that.                                                 11   position?
12         Q.   Who was that?                                    12      A.       Yes.
13         A.   Derek DeWitt. I am not certain of that.          13      Q.       Okay. And so who are all of the snipers
14   Those are the ones that come to mind specifically.          14   on the SWAT team?
15         Q.   I think Officer DeWitt did tell me he was        15      A.       Currently --
16   there at the BearCat.                                       16      Q.       Well --
17         A.   Like I said, I can't remember if the             17      A.       -- or --
18   BearCat was actually in the driveway of 2244 Devos          18      Q.       Good question. At the time of the
19   or midway between that and this panhandle lot               19   incident.
20   driveway or in this -- it was just somewhere in this        20      A.       I know that Kirk and I were. We have had
21   proximity.                                                  21   a couple others that have kind of floated on and off
22         Q.   Okay.                                            22   the sniper element, so I can't say for certain, but
23         A.   I can't speak to the actual positioning of       23   I know Kirk and I were.
24   it.                                                         24      Q.       Were -- was Officer Stutesman a sniper at
25         Q.   But it was not in this driveway. Is that         25   that time?

                                                            50                                                                52


1    correct?                                                    1       A.       No.
2          A.   I don't know.                                    2       Q.       To the best of your recollection, in --
3          Q.   All right.                                       3    how long have you -- strike that. I am going to
4          A.   I was up here. My attention was focused          4    move back a couple questions.
5    on the front of the house. I was communicating with         5                How long have you been on SWAT?
6    these officers via the radio and just yelling back          6       A.       About 11 years.
7    and forth, but I wasn't really looking specifically         7       Q.       And in 2015, when this incident occurred,
8    at exactly where they were at.                              8    do you recall all the gentlemen -- are there any
9          Q.   The officers behind you, you mean?               9    women on SWAT?
10         A.   Yes.                                             10      A.       Our lieutenant is a female.
11         Q.   Okay. And you don't remember anyone on           11      Q.       Okay.
12   top of this roof. Do you remember anyone on top             12      A.       I am not sure if she was a lieutenant then
13   of --                                                       13   or not. Might have been Lieutenant Klinko at that
14         A.   No, I don't. I mean, I just don't know.          14   time.
15         Q.   All right.                                       15      Q.       It was. Klinko told me that.
16         A.   That could have been the case, but I don't       16               So at the time, of the officers who were
17   know. The reason I mentioned Farley was because he          17   on scene on 2015, do you recall any of them ever
18   was on a perimeter spot over here with somebody             18   having played the role or done the role of sniper on
19   else. And I still wasn't real happy with my                 19   the SWAT team?
20   position here. I had a fairly good view of the              20      A.       Officer Warden many years ago was.
21   front of the house, but I was very exposed.                 21      Q.       Okay.
22              And then when the information developed          22      A.       I will probably have to look at a list of
23   that Mr. Babb was getting rifles, had access to             23   who all was there.
24   rifles and was trying to -- opening his gun safe, I         24      Q.       Of the officers on scene that day?
25   figured, well, I am sort of a sitting duck up here.         25      A.       Yes.


                                                     ccreporting.com
                                                                                                              Exhibit 6
                                                                                                          Page 14 of 26
       Case 6:17-cv-00424-MC Joseph
                              Document 44-6 Filed
                                    Anthony Kidd11/13/18                                       Page 15 of 26

                                                           53                                                              55


1       Q.    I have two lists. This is not necessarily         1       Q.    Okay. Officer Farley, though, was on the
2    limited to the officers that day.                          2    radio, I assume, and you knew --
3       A.    Uh-huh.                                           3       A.    Yes.
4       Q.    And these check marks are mine that are           4       Q.    -- he was somewhere over here?
5    indicating which of the SWAT officers by the column        5       A.    Yes.
6    here marked --                                             6       Q.    And so when you pointed to this grassy
7       A.    Okay. Well, Kyle Evans is currently a             7    field behind the Babb home, did you see officers in
8    sniper on the -- was Kyle present on this scene or         8    this field anywhere?
9    not?                                                       9       A.    Not that I can recall.
10      Q.    I don't know.                                     10      Q.    So I have got two officers who have told
11      A.    I am not sure if he was. Kyle is                  11   me they were posted up down here towards the street.
12   currently a sniper. I don't think he was at that           12      A.    Okay.
13   time, though. I don't remember anybody else.               13      Q.    Did you see them towards the street?
14      Q.    Take a look at this list, which is                14      A.    Not that I can recall.
15   Exhibit 30, which are those folks who went inside          15      Q.    Okay. Did you see after the shot was
16   the perimeter of the crime scene.                          16   fired -- and I am using that as sort of a beginning
17      A.    I don't see any here that I recognize as          17   point. After the shot is fired, did you see any
18   snipers on the team.                                       18   officers run forward in this field toward the Babb
19      Q.    Okay. I will just keep asking.                    19   home?
20      A.    Okay.                                             20      A.    I -- not that I recall.
21      Q.    From your position once you got on the            21      Q.    From your viewpoint on top of the roof,
22   roof, other than the officers who are right down           22   what could you see of this field?
23   here below in the driveway of 2244, were you               23      A.    I am sure I could see much of it, but I
24   communicating on the radio your location to any            24   don't remember how much. I mean, my focus was the
25   other officers in the perimeter?                           25   house, not these empty fields nearby.

                                                           54                                                              56


1       A.    I don't know.                                     1       Q.    You were also looking to see if Mr. Babb
2       Q.    Because I have talked to several officers         2    left and maybe skirted over the fence to run away, I
3    and of those that have testified thus far, nobody          3    am assuming.
4    remembers an officer on the roof, and that is why I        4       A.    Well, yes, but I could hear yelling from
5    am trying to figure out if you had gotten into a           5    within the house.
6    situation of firing towards the house, did you know        6       Q.    I will talk about that in a second.
7    where your other officers were?                            7             So we have got Farley, and you have got
8       A.    I had a general idea, yes.                        8    some officers back here. Where else do you remember
9       Q.    So tell me what your general idea of where        9    officers being located?
10   various officers --                                        10      A.    The ones -- those are really the main
11      A.    I know we had somebody back here, I think         11   ones. This team up here in the front with the
12   in this field, but someone here off of the 3 side of       12   BearCat, Kirk's position with somebody else back
13   the house. Kirk Farley and somebody else was --            13   here, and then somebody back over here, and I don't
14   they were over here.                                       14   know exactly where that was.
15      Q.    So let's -- let's be a little more                15      Q.    Okay. At the time of the scene, Sergeant
16   descriptive. You say Farley was here. That is on           16   McAlpine and Sergeant Vinje were on location. As
17   the house two lots north of 2244?                          17   far as you are concerned, were one of those officers
18      A.    Well, I don't know exactly where.                 18   in charge of this situation?
19      Q.    Okay.                                             19      A.    Yes.
20      A.    I just remember that he and somebody else         20      Q.    Which one?
21   had taken a perimeter position basically northeast         21      A.    I was mostly communicating with Malcolm
22   of the primary house.                                      22   McAlpine at the time.
23      Q.    Okay.                                             23      Q.    Okay.
24      A.    So I don't know if it was this actual tax         24      A.    I don't know technically which one was the
25   lot or this tax lot.                                       25   incident commander.


                                                    ccreporting.com
                                                                                                             Exhibit 6
                                                                                                         Page 15 of 26
       Case 6:17-cv-00424-MC Joseph
                              Document 44-6 Filed
                                    Anthony Kidd11/13/18                                          Page 16 of 26

                                                             57                                                               59


1       Q.       All right. Okay. So let's -- is there --         1       Q.      Blue sweatshirt and shorts?
2    could you take a look at the dispatch records again          2       A.      Yes.
3    for me, probably page 5, and if you could scan down          3       Q.      And then there is "Subject at door" just
4    and see if there is anything on here that tells us           4    below it about 30 seconds later.
5    whether you called into dispatch your location as            5       A.      Yes.
6    the incident moved forward.                                  6       Q.      "Subject at door, white male, last seen
7       A.       There is a couple notations up high, just        7    wearing blue sweatshirt, blue shorts."
8    that I was dispatched --                                     8               Is that the same person in both of those
9       Q.       Uh-huh.                                          9    entries?
10      A.       -- which that doesn't necessarily -- I           10      A.      Yeah. I think that was the roommate who
11   mean, I started driving to the scene once the                11   had come out.
12   initial information came out, so that was just a             12      Q.      Did anyone else see the roommate come out
13   matter of getting me included on the call in the             13   besides you?
14   computer.                                                    14      A.      I don't know.
15               Then there is another notation that I had        15      Q.      So you called this information on
16   arrived, and like I said, that is not necessarily a          16   dispatch. Why did you do that?
17   precise notation of it based on radio traffic and            17      A.      My job at the time was just to relay
18   all that kind of stuff.                                      18   activity, that role that I talked about, sort of
19               I don't see anything else on that page.          19   relay what do I see, what am I hearing, is there any
20      Q.       What about on page 6?                            20   development in the call, are things changing.
21      A.       I don't think I am on page 6.                    21      Q.      Okay.
22      Q.       Page 7?                                          22      A.      And that is for everybody's benefit to be
23      A.       There is a notation almost midway down           23   able to handle the call correctly.
24   location 400 Country Club.                                   24      Q.      So the heavy built, white male that came
25      Q.       That is at 8:25?                                 25   out of the front door, could you see him leave the

                                                             58                                                               60


1       A.       That is later at the end of the call,            1    front door?
2    after the call.                                              2       A.      Yes. The roommate.
3       Q.       So there is no real radio traffic being          3       Q.      The roommate, right.
4    recorded from you from the time you arrived until            4       A.      Yes.
5    8:25 p.m.?                                                   5       Q.      And we now know that that gentleman's name
6       A.       No. I think if you go to page 1 -- let's         6    is Jim Antonini.
7    see -- page 2 maybe.                                         7       A.      Okay.
8       Q.       Okay.                                            8       Q.      So when the roommate left the door, could
9       A.       I think some of these details is                 9    you see the door open as he was coming out?
10   information that I put out.                                  10      A.      Yes.
11      Q.       Okay. Find those.                                11      Q.      And you could see him in the doorway?
12      A.       If you look on page 2 --                         12      A.      Yes.
13      Q.       I am there.                                      13      Q.      You could see him step down to the porch
14      A.       I am not scanning every line. I don't            14   in front of the door?
15   know if you want me to do that or not, but I noticed         15      A.      I don't have a recollection of that, but
16   earlier page 2 towards the bottom at 5:43 I reported         16   he came out.
17   information about a person had come to the door. In          17      Q.      So after he came out the door, how long
18   other words, there was the radio traffic I put out,          18   did you watch him?
19   and then the dispatcher entered those details into           19      A.      The reason -- let me back up a second.
20   the call.                                                    20      Q.      Sure.
21      Q.       It says here at 5:43:05, 2E13, I,                21      A.      A different person had come to the door
22   backslash, heavy build, LSW, backslash, blue?                22   briefly before that, and I am pretty sure I aired
23      A.       Correct.                                         23   that on the radio. I believe that was Mr. Babb.
24      Q.       What does LSW stand for? Do you know?            24      Q.      Can you find that on here?
25      A.       Last seen wearing.                               25      A.      I don't know if it is in there. I will


                                                     ccreporting.com
                                                                                                                Exhibit 6
                                                                                                            Page 16 of 26
       Case 6:17-cv-00424-MC Joseph
                              Document 44-6 Filed
                                    Anthony Kidd11/13/18                                          Page 17 of 26

                                                             61                                                               63


1    look for it. I am not seeing it.                             1    communicated that particular --
2       Q.       Okay. But sometime prior to 5:43:37,             2       A.       I am pretty sure that was when I was in
3    which is when you saw someone we have now identified         3    the backyard of 2244 Devos trying to find a better
4    as Mr. Antonini leave the house -- sometime prior to         4    position back there, and it wasn't workable.
5    that time you saw another individual come to the             5       Q.       Okay. All right. And then by 5:43 --
6    door?                                                        6    5:43 you were on the roof and you saw the roommate
7       A.       Yes.                                             7    come out of the house?
8       Q.       About how much before Mr. Antonini's             8       A.       Yes.
9    appearance?                                                  9       Q.       It would have taken me that long just to
10      A.       I don't remember.                                10   get the ladder against the house but --
11      Q.       What did that person do when you saw him?        11               So it looks like the next information
12      A.       Opened the door, yelled out, and closed          12   coming from you is the roommate, and then down at
13   the door.                                                    13   the bottom at 5:44, "Caller advised male is not
14      Q.       What did he yell out?                            14   responding to her anymore. Caller heard him
15      A.       I don't remember. It was something               15   yelling, 'You are not going to do this to me.' At
16   hostile, but I don't remember exactly what he said.          16   one point he said he took the round out of the
17      Q.       And you recall, though, communicating to         17   chamber, but he told her how fast he could reload."
18   the other officers via the radio that that gentleman         18               Do you remember any of that information
19   had come to the door?                                        19   being transmitted to you while you were on scene?
20      A.       I believe I did.                                 20      A.       I don't remember.
21      Q.       Do you know if anyone else saw Mr. Babb          21      Q.       Okay. Now, from the time you got on the
22   come to the door?                                            22   roof until the time Mr. Babb was shot, were you --
23      A.       I don't know.                                    23   was that your location constantly?
24      Q.       Do you recall any information over the           24      A.       Yes.
25   radio communicated to you that Mr. Babb had come to          25      Q.       All right. You didn't leave the roof

                                                             62                                                               64


1    the door?                                                    1    until after the shot?
2       A.       I am pretty sure that I put out on radio         2       A.       Correct.
3    that -- sorry. I have got a cramp in my leg, my              3       Q.       Okay. So a neighbor in this northern lot
4    hamstring.                                                   4    has told us that he saw Mr. Babb out here in the
5       Q.       Do you need a break?                             5    yard talking or yelling at officers after you all
6       A.       Well --                                          6    arrived but before the shot. Do you remember seeing
7                   MR. MATTHEWS: Why don't we take a             7    Mr. Babb in the yard at any point in time?
8    short break.                                                 8       A.       No.
9                   MS. BURROWS: Let's take a break. We           9       Q.       So now that we have kind of a time
10   all know what that feels like.                               10   perspective, we know that at least by 5:43 the
11                  (Recess: 9:58 to 10:08 a.m.)                  11   roommate has come out. Did you keep your eyes on
12   BY MS. BURROWS:                                              12   the roommate or were you watching the front of the
13      Q.       We were on page 2 of the dispatch                13   house then constantly?
14   record --                                                    14      A.       My primary focus was the front of the
15      A.       Yes.                                             15   house. I saw him come to the door. I remember
16      Q.       -- and there was something that I saw that       16   putting out the description of him, and my initial
17   I wanted to follow up with you. If you can look --           17   concern was that it was Mr. Babb, because I had seen
18   it looks like your call sign, 2 Edward 13, is at             18   him briefly in the doorway before that, but then I
19   about 5:31:55 p.m.                                           19   quickly realized it was a different person and then
20      A.       Okay.                                            20   he came out.
21      Q.       The text reads "Unable to get view from          21      Q.       So did you know Brian Babb before this
22   backyard." Do you see that?                                  22   incident?
23      A.       Yes, I do.                                       23      A.       No.
24      Q.       Do you recall what you were                      24      Q.       Did you know anyone in his family --
25   communicating -- what you were seeing and why you            25      A.       No.


                                                     ccreporting.com
                                                                                                                Exhibit 6
                                                                                                            Page 17 of 26
       Case 6:17-cv-00424-MC Joseph
                              Document 44-6 Filed
                                    Anthony Kidd11/13/18                                           Page 18 of 26

                                                             65                                                              67


1       Q.       -- prior to this incident?                       1    certain way, and I thought there was a little bit of
2       A.       No.                                              2    something black, but I could only see a portion of
3                      MR. MATTHEWS: Make sure you wait.          3    it because this column is essentially right here in
4    Let her finish the question.                                 4    my view from that direction. So I could see this
5                      THE WITNESS: Okay.                         5    portion of him basically.
6    BY MS. BURROWS:                                              6       Q.     The arm?
7       Q.       Yeah. The court reporter yesterday had a         7       A.     Yeah.
8    meltdown because people were not taking turns.               8       Q.     The shoulder?
9                When Mr. Babb came out -- let me -- hang         9       A.     And it happened so quickly, that was it.
10   on. Let me back up, because I want to think about            10   And then he went down in the doorway, and I could
11   how to ask these questions.                                  11   see that he didn't move after that.
12               How many times did you actually observe          12      Q.     So we have a witness who has testified
13   Mr. Babb come to the door?                                   13   that she saw Mr. Babb come out that time --
14      A.       From what I remember, only twice.                14      A.     Uh-huh.
15      Q.       Twice?                                           15      Q.     -- and that he did not have a rifle
16      A.       That first time before the roommate came         16   leveled. Do you remember seeing any rifle at all?
17   out and then the second time.                                17      A.     After he was down in the doorway and I
18      Q.       All right. Let's talk about the first            18   went up to the front of the house to help with the
19   time. What did he do?                                        19   crime scene security, it was right there.
20      A.       He yelled and then slammed the door.             20      Q.     After Mr. Babb was shot, do you remember
21      Q.       Okay. Let's back up. Did he open the             21   seeing a rifle?
22   door?                                                        22      A.     That is when I saw the full view of the
23      A.       Yes.                                             23   rifle was when I came up to the house --
24      Q.       Did he step into the doorway?                    24      Q.     All right.
25      A.       I don't remember.                                25      A.     -- because they were trying to -- they

                                                             66                                                              68


1       Q.       Stick his head out?                              1    were attempting to get to him to render aid.
2       A.       I don't remember.                                2       Q.     Let me ask my question a little bit more
3       Q.       Did you see him do anything in that first        3    clearly. It is my fault, not yours.
4    incident?                                                    4              When Mr. Babb was shot, at the moment he
5       A.       I saw a man in the doorway yelling, and          5    was shot and he collapsed into the doorway, do you
6    then that person slammed the door closed.                    6    remember seeing a rifle at any -- at that point?
7       Q.       And I think you have told me you don't           7       A.     Before he went down I could see this much
8    remember what he yelled?                                     8    of his body and something black, but I couldn't
9       A.       I don't remember.                                9    identify it as a rifle. I had a limited view
10      Q.       So tell me --                                    10   because of this column, and then he went down. And
11      A.       It was of a hostile nature. That is all I        11   I didn't see the rifle at that time. I could see I
12   remember.                                                    12   think it was his legs at that time because of the
13      Q.       Everyone concedes he was angry that day.         13   positioning of his body after he fell down, and I
14               So what did he do the second time you saw        14   could see that he wasn't moving.
15   him come out?                                                15      Q.     Sure.
16      A.       That was when he was shot, the second            16      A.     So -- and I reported that on the radio
17   time.                                                        17   that --
18      Q.       Yes.                                             18      Q.     Where was the rifle when he was collapsed
19      A.       He came to the door -- I don't remember if       19   down?
20   he opened the door or if it was already open. Came           20      A.     I couldn't see it at that time.
21   to the door. I could see a portion -- the pillar             21      Q.     Could you see on the porch at that time?
22   was obstructing my view, so I could see basically            22      A.     I couldn't see the rifle.
23   like from here back, and then I heard a shot go out.         23      Q.     Could you see the porch?
24      Q.       Did you see a rifle?                             24      A.     I don't recall.
25      A.       I saw him positioning his body in a              25      Q.     Was it your job to look for any officer


                                                     ccreporting.com
                                                                                                                Exhibit 6
                                                                                                            Page 18 of 26
       Case 6:17-cv-00424-MC Joseph
                              Document 44-6 Filed
                                    Anthony Kidd11/13/18                                            Page 19 of 26

                                                            69                                                                71


1    security issues that might be presented?                    1    as it is shown in this picture?
2       A.      Yes.                                             2                    MR. MATTHEWS: Just for clarification,
3       Q.      And the location of the rifle or a weapon        3    are you asking him whether he saw it from the roof
4    would have been an officer security issue. Correct?         4    or -- he has already testified that he saw it --
5       A.      Yes.                                             5                    MS. BURROWS: From the roof.
6       Q.      Were you asked to look to see if there was       6                    MR. MATTHEWS: -- after he moved.
7    a weapon present by the body?                               7    BY MS. BURROWS:
8       A.      I don't know if I was asked to do that. I        8       Q.       From the roof.
9    would automatically try and do that if I had that           9       A.       I remember seeing him go down. I remember
10   ability.                                                    10   watching his leg -- I could see his legs, the lower
11      Q.      Did you do that?                                 11   part of his body as I was watching to see if he was
12      A.      I was reporting everything I could see.          12   going to get up again, engage us. I could see that
13      Q.      Did you look for a rifle?                        13   he wasn't moving. I don't recall seeing a rifle at
14      A.      I was -- I was trying -- let me back up.         14   that time.
15   I was reporting what I could see, and what I could          15      Q.       So I realize that this picture is taken
16   see was -- after he went down, I could see his legs,        16   from ground level just outside the door, and your
17   and I could see that he wasn't moving, and I could          17   perspective was much different and further away.
18   not see the rifle at that time.                             18      A.       Yes.
19      Q.      Can we take a break real quick? I want to        19      Q.       And it was light. These pictures appear
20   get a picture to show you.                                  20   to be taken with a flash at night.
21      A.      Sure.                                            21               From your perspective on the roof, could
22                 (Recess: 10:16 to 10:22 a.m.)                 22   you see any of this porch area that was -- that is
23                 MS. BURROWS: Back on the record.              23   shown in front of the door?
24   BY MS. BURROWS:                                             24      A.       I don't recall.
25      Q.      Officer Kidd, I have been involved in this       25      Q.       And this is the column that I think you

                                                            70                                                                72


1    case for quite some time. I have asked my client to         1    testified earlier that it was this column which
2    step out, because these are pictures of his dead son        2    is -- as you face the picture to the left, is that
3    and he doesn't need to see those so --                      3    the one that you say was obstructing your view of
4       A.      Okay.                                            4    Mr. Babb?
5       Q.      These are pictures that appear to have           5       A.       Yes.
6    been taken at the night after the shooting. They            6                    MS. BURROWS: And this is identified
7    appear to be taken by investigators who were                7    from Miller's office as photo 645. I will write
8    investigating the officer-involved shooting. These          8    that down so I can email it to you, and I am going
9    are not my pictures. And I got these from Ben               9    to mark these pictures as soon as we get them
10   Miller, the city attorney, way back before we filed         10   printed for your deposition.
11   the lawsuit. These are duplicated in the                    11                   MR. MATTHEWS: So photo 645 that we
12   information your lawyer has given me, so our                12   have been looking at I believe will be Exhibit 31.
13   discussion before we came on the record was I can't         13                   (Deposition Exhibit No. 31 marked
14   find exactly where they are in the discovery that           14                      for identification.)
15   your lawyers gave me, but I am going to show you            15   BY MS. BURROWS:
16   these pictures. God dang it.                                16      Q.       Okay. This is photograph 652. It is a
17              This is a picture of the front door of the       17   closer perspective from the previous picture that we
18   Babb home after Mr. Babb has been shot. You can see         18   saw.
19   that the BearCat is in the frame of this picture.           19               When Mr. Babb fell after he was shot, the
20   There is the doorway. Mr. Babb is inside the house,         20   location and the positioning of the body in this
21   but there is a rifle a couple, 3 feet away from his         21   picture, is that similar to what you saw the day of
22   body.                                                       22   the shooting?
23      A.      Yes.                                             23      A.       I believe so. I remember I could see his
24      Q.      When you saw Mr. Babb's body after he was        24   legs and that he didn't move.
25   shot, do you remember seeing this rifle on the porch        25      Q.       Did you see any officer move the weapon at


                                                    ccreporting.com
                                                                                                                Exhibit 6
                                                                                                            Page 19 of 26
       Case 6:17-cv-00424-MC Joseph
                              Document 44-6 Filed
                                    Anthony Kidd11/13/18                                         Page 20 of 26

                                                            73                                                                75


1    all?                                                        1                Your testimony today is that you do not
2       A.      Not that I recall. I just don't know.            2    recall seeing a weapon at all from the time you were
3       Q.      Okay. You can see in this picture that           3    on the roof that day?
4    Mr. Babb is wearing a dark blue shirt. Is that              4       A.       I don't recall seeing the rifle at the
5    correct?                                                    5    time that he went down and that I was watching him,
6       A.      It looks like it, yes.                           6    what I could see of his body to see if he moved. I
7       Q.      And the strap on the rifle that is on the        7    just don't recall seeing a rifle at that time. I
8    porch is also -- is black. Is that correct?                 8    was reporting what I could see on the radio, so that
9       A.      It appears to be, yes.                           9    would reflect some of what I could see. I haven't
10      Q.      When you say you saw something dark on           10   listened to the radio traffic to this incident.
11   Mr. Babb's arms, was it his shirt?                          11      Q.       Did anyone ask you if you could see a
12      A.      I don't know.                                    12   rifle or a weapon?
13      Q.      Was it the entirety of his arm that was          13      A.       I don't remember.
14   dark?                                                       14      Q.       Were you officers using a different
15      A.      I don't know.                                    15   channel on the radios to communicate with each other
16      Q.      Do you remember seeing the strap of his          16   that day?
17   weapon at all?                                              17                  MR. MATTHEWS: Objection. Vague.
18      A.      I don't recall.                                  18   Different than what?
19      Q.      Okay. And again, just to make sure I have        19   BY MS. BURROWS:
20   exhausted this line of questioning, you have told me        20      Q.       It is a bad question. Let me back up and
21   a couple of times that your job was to see if Mr. --        21   see if I can start at it again.
22   after the shot, your job was to see if he was still         22               I believe it was Sergeant Vinje who
23   moving or if there was any other danger or threat           23   explained to me that there are different channels on
24   from the suspect. Is that correct?                          24   the radio that you could use at any particular scene
25      A.      Yes.                                             25   or situation, and that what was being transmitted

                                                            74                                                                76


1       Q.      So part of that assessment would have been       1    via dispatch might not necessarily be the channel or
2    the location of any weapon that Mr. Babb may have           2    the frequency or whatever you call it that you were
3    had. Is that correct?                                       3    using. I can't remember what channel he said you
4       A.      Certainly.                                       4    might have gone --
5       Q.      And so if you had seen this rifle, would         5       A.       Well, SWAT often operates on channel 8.
6    you have reported that to other officers?                   6    Our normal operational channel for the police
7       A.      Most likely, yes.                                7    department is channel 1. I think we stayed on
8       Q.      And to this day, sitting here today, you         8    channel 1 for this event --
9    do not recall seeing a rifle after Mr. Babb fell?           9       Q.       The whole event?
10      A.      I don't. I was focused on his legs and           10      A.       -- but I am not certain of that.
11   whether he was going to move or get up or what his          11      Q.       Okay. And I am trying to just find out
12   status was or condition. I don't --                         12   what went on out there. So channel 1 is typically
13      Q.      I appreciate that answer, but it does --         13   what the police use?
14                 MR. MATTHEWS: And were you through            14      A.       Correct.
15   with your answer?                                           15      Q.       And channel 8 is what SWAT switches to
16      A.      Well, I was just going to follow up with         16   during a particular mission or operation. Is that
17   that I just don't recall seeing a rifle at that             17   correct?
18   time.                                                       18      A.       Oftentimes, yes.
19   BY MS. BURROWS:                                             19      Q.       Do you recall anyone going to a different
20      Q.      But wouldn't that be one of the most             20   channel or asking that you go to a different channel
21   important parts of your job that day is to know             21   on March 30th?
22   where the weapon was?                                       22      A.       I don't remember.
23      A.      I was doing what I could at the time.            23      Q.       Now, I heard testimony -- we have deposed
24      Q.      Okay. So your testimony today -- please          24   a number of witnesses who were neighbors whose
25   forgive me if I am a little firm.                           25   interviews were done by a couple of different


                                                   ccreporting.com
                                                                                                              Exhibit 6
                                                                                                          Page 20 of 26
       Case 6:17-cv-00424-MC Joseph
                              Document 44-6 Filed
                                    Anthony Kidd11/13/18                                           Page 21 of 26

                                                           77                                                               79


1    detectives, including a Detective Simons. Do you           1    BearCat and the personnel with the BearCat were
2    know Detective Simons?                                     2    right here at that time.
3       A.    Is he with the County?                            3       Q.       So when Mr. Babb came out that second time
4       Q.    I don't know who he is with.                      4    you saw him, did you tell anyone that Mr. Babb had
5       A.    Oh, I met -- recently met a detective who         5    come out?
6    is on IDFIT, Simons or Simonson.                           6       A.       I don't know. I remember hearing Will
7       Q.    Okay.                                             7    yell "Rifle," and then there was a shot. Okay.
8       A.    He is a County, Lane County Sheriff's             8       Q.       Okay. Do you remember anyone yelling,
9    Office detective.                                          9    "Drop the gun"?
10      Q.    Do you remember -- did you answer any             10      A.       I don't recall.
11   questions of -- from Detective Simons at the time?         11      Q.       When Officer Stutesman yelled "Rifle,"
12      A.    I didn't -- I didn't have any encounters          12   tell me what you remember doing at that moment.
13   with him during this incident. I just happened to          13      A.       Just trying to see what I could see and
14   meet him recently.                                         14   report what I could report or respond appropriately.
15      Q.    Okay. So those two photos are all I am            15      Q.       How long after Mr. Babb made appearance in
16   going to show you, and I will get those to Jeff here       16   the doorway did Officer Stutesman yell "Rifle"?
17   in a second.                                               17      A.       I don't recall. It was all very quick,
18                  (Deposition Exhibit No. 32 marked           18   but I --
19                  for identification.)                        19      Q.       That is what I am trying to find out. Do
20                  MR. MATTHEWS: So I am sorry.                20   you have any idea -- from the moment you heard
21                  MS. BURROWS: Go ahead.                      21   "Rifle" until Mr. Babb is shot, how long did that --
22                  MR. MATTHEWS: So photo 652 is going         22      A.       It was a quick sequence of events. I
23   to be Exhibit 32.                                          23   don't recall. It was not a protracted period at
24                  MS. BURROWS: Maybe after I am               24   all.
25   finished with Officer Kidd but before we start with        25      Q.       Okay.

                                                           78                                                               80


1    Officer Barnes, I can email them to you, or do you         1       A.       But I can't put seconds on it.
2    want to do it while Kidd is still here?                    2       Q.       And then after the shot is fired, I
3                   MR. MATTHEWS: We don't need to do it        3    understand from other officers there was some
4    while Officer Kidd is still here.                          4    confusion generally about who fired the shot?
5    BY MS. BURROWS:                                            5       A.       Yes.
6       Q.    Officer Kidd, some of the other neighbors         6       Q.       Tell me what you remember about -- and I
7    or some of the neighbors we have deposed thus far          7    will call it confusion and that is my word, but tell
8    indicate -- and in fact, I think four neighbors say        8    me about those few moments after the shot was fired.
9    this -- that the BearCat actually went up to the           9       A.       I heard the shot. I saw Mr. Babb go down.
10   house before the shot was fired. In what order do          10   I realized he -- I could see his legs. He wasn't
11   you remember those events happening?                       11   moving. I believe I reported on the radio that I
12      A.    That is not accurate.                             12   could -- that he was down, that he wasn't moving. I
13      Q.    What do you recall?                               13   didn't know who shot at who. I yelled over to Will
14      A.    Because I was on the roof here at the             14   once or twice, "Did you shoot him?"
15   chimney, and the BearCat was somewhere in this             15               And then at some point the people -- my
16   vicinity. After the shot was made, I was trying to         16   understanding is the people with the BearCat had
17   clarify who made the shot.                                 17   verbal contact with Will. They figured it out and
18      Q.    Uh-huh.                                           18   then put out on the radio that it was an
19      A.    Was it Mr. Babb shooting at us? Was it            19   officer-involved shooting, that one of our officers
20   one of us shooting at him? I know that Will was            20   had made the shot.
21   down in the hatch of the BearCat, and I called over        21      Q.       Do you recall Sergeant McAlpine asking for
22   to Will -- I yelled over to him a couple times, "Did       22   a roll call of all officers present?
23   you shoot? Was that our shot?" I was just -- there         23      A.       Yes.
24   was a little bit of a time there where there was a         24      Q.       Was that on the radio?
25   delay in information, and that -- and Will and the         25      A.       Yes.


                                                    ccreporting.com
                                                                                                              Exhibit 6
                                                                                                          Page 21 of 26
       Case 6:17-cv-00424-MC Joseph
                              Document 44-6 Filed
                                    Anthony Kidd11/13/18                                           Page 22 of 26

                                                             81                                                              83


1       Q.       Okay. And before the BearCat moved, did          1       Q.    Okay. On your report -- or not your
2    that roll call get completed?                                2    report, the statement that you gave to the
3       A.       I believe so.                                    3    detective, Exhibit 29 -- I will read this: "Kidd
4       Q.       Okay.                                            4    told me while he was watching the house he could
5       A.       I am --                                          5    hear a male inside the residence yelling things such
6       Q.       And then did you watch the BearCat move up       6    as 'Fuck you. This is my property.'"
7    to the front door?                                           7       A.    Correct.
8       A.       Yes.                                             8       Q.    Do you remember anything else that
9       Q.       And I'm assuming -- now, I have been in          9    Mr. Babb -- well, first of all, is that true? Did
10   it, but I -- in the daytime. I am assuming that the          10   you hear --
11   BearCat -- strike that. Let me back up.                      11      A.    Yes.
12               Do you remember who was in the BearCat as        12      Q.    Okay. Did you hear Mr. Babb yell anything
13   it approached the house?                                     13   out from inside the house?
14      A.       No. I don't know.                                14      A.    To go away, that he wasn't a criminal,
15      Q.       Did you see officers get out of the              15   statements like that. Swore at us quite a bit.
16   BearCat once they arrived?                                   16      Q.    But when he came outside that first time,
17      A.       I don't recall.                                  17   you don't recall what he said?
18      Q.       When -- about how long after the BearCat         18      A.    When he came to the door?
19   arrived at the front of the house did you get off            19      Q.    The first time.
20   the roof?                                                    20      A.    Correct. I don't remember.
21      A.       I don't remember. I mean, I stayed up            21      Q.    Okay.
22   there for some time to provide overwatch, but I              22      A.    It was in the same vein of those comments
23   don't recall. And like I said earlier, eventually I          23   that we were talking about.
24   got down, came over, and assisted with crime scene           24      Q.    Take a look at Exhibit 29. And you have
25   security mostly by getting on the west side of this          25   already testified about the whole incident. Is

                                                             82                                                              84


1    backyard fence and staying there.                            1    there anything in that report that you believe -- or
2                The crime scene log indicates that I was         2    that statement that you believe is maybe not
3    stringing crime scene tape in the crime scene for a          3    complete or inaccurate or doesn't reflect the
4    period of time as well, and I just don't recall the          4    totality of what you told the detective?
5    sequence of those two things.                                5       A.    I will take a look at it.
6       Q.       After the shot was fired, at any time            6       Q.    Yeah. Take your time.
7    after the shot was fired and prior to its approach           7       A.    A couple of details here. One, on the
8    to the house, did you see any officers come in from          8    second page where Officer Crolly -- or Detective
9    the rear of the house?                                       9    Crolly had written that the man exited via the front
10      A.       Not that I recall, no.                           10   door, exited the house via the front door, well, he
11      Q.       One of the officers on the first day of          11   was in the doorway, so he didn't necessarily exit
12   depositions indicated that he -- that -- both                12   the house.
13   officers indicate that one of them ran up here and           13      Q.    Okay.
14   may have crossed the fence.                                  14      A.    That is a distinction.
15      A.       Uh-huh.                                          15            The other thing is that Kidd told --
16      Q.       Did you see that happen?                         16   Detective Crolly wrote, "Kidd told me he then heard
17      A.       I don't have a recollection of that, no.         17   one shot come from the area of the BearCat."
18      Q.       Okay. During the time that you were              18            I didn't know where the shot had come
19   watching the house but prior to the shot, did you            19   from. It was a rifle shot for sure, but I wasn't
20   see Mr. Babb come to any of the windows?                     20   sure where it had come from. So that is a
21      A.       I don't think so. He yelled quite a bit,         21   distinction I would make.
22   and I reported that on the radio. I don't -- the             22      Q.    Okay.
23   blinds had changed, I think, in some of the windows          23      A.    I think that is it.
24   a little bit. There was some change in the blinds,           24      Q.    Okay. You said that you reviewed the
25   but I don't recall seeing him in the window.                 25   chief's use of force review report?


                                                    ccreporting.com
                                                                                                             Exhibit 6
                                                                                                         Page 22 of 26
       Case 6:17-cv-00424-MC Joseph
                              Document 44-6 Filed
                                    Anthony Kidd11/13/18                                          Page 23 of 26

                                                             85                                                              87


1       A.       I read some of it, maybe probably about          1       A.    -- actually. It goes on and says
2    the first half of it.                                        2    (reading): Anyone on the second floor of the
3       Q.       That's right. You told me you didn't read        3      residence would have a clear view of
4    the whole thing.                                             4      approaching officers coming through the
5                Could you turn to that? I think it is            5      panhandle driveway. Due to this and the
6    page -- or Exhibit 9. Now, there are several                 6      information that Babb was armed, Sergeant
7    notations about information that he is attributing           7      McAlpine requested the armored vehicle.
8    to you. Can you go to the first page where that is           8             When I -- I was the first officer there,
9    being noted?                                                 9    and I did report the positioning of the house, the
10      A.       Let's see. It looks like it is going to          10   color of the house, the fact that it was five houses
11   be the third page of the report. I think this is             11   north of the cross street --
12   the beginning of it right there, third page, second          12      Q.    Sure.
13   paragraph.                                                   13      A.    -- that it was a panhandle lot, that the
14      Q.       Okay. What is the first thing he is              14   approach was difficult, because the view of the
15   attributing to you? Can you read that to yourself?           15   house was very limited from the front. The -- so
16      A.       (Reading): Officer Kidd took up a                16   officers approaching would have to be basically
17     position with his rifle so that he could see               17   right in front of the house to have a full view if
18     the involved residence, and he aired it                    18   they were to be on the ground, on foot. And for
19     would be tactically dangerous to approach                  19   somebody with a weapon, the elevated bedroom windows
20     the house on foot.                                         20   looking down and looking out gave the person --
21      Q.       Is that correct?                                 21   anybody in the house a tactical advantage.
22      A.       Well, I initially was on the roof with my        22            So that is a lot of information. I didn't
23   handgun, and eventually Malcolm McAlpine handed me           23   say all of that on the radio, but I tried to paint a
24   his carbine, so there was sort of a sequenced event          24   picture for officers coming. I remember describing
25   there.                                                       25   the panhandle lot and the position of the house.

                                                             86                                                              88


1       Q.       Okay.                                            1       Q.    The chief, however, writes that you aired
2       A.       And I think what they are talking about          2    some information.
3    here where it says I aired it would be tactically            3       A.    Yes.
4    dangerous to approach the house on foot, I think             4       Q.    And he is suggesting that the information
5    what they are getting at there is that the -- to get         5    you aired indicated that it was not safe to approach
6    a full view of the front of the house, you had to            6    the house. Can you look at the dispatch record and
7    either stand directly in front of the house at the           7    tell me where you aired?
8    end of the driveway leading to the house or some             8       A.    Well, this --
9    other position. That is why I ended up on the roof.          9       Q.    The information.
10      Q.       Uh-huh.                                          10      A.    Well, this -- kind of as an aside, this --
11      A.       Because the view of the front was pretty         11   these CAD entries are a reflection of some of the
12   limited from the street.                                     12   radio traffic. The dispatcher is typing these CAD
13      Q.       Well, the chief actually writes that you         13   entries into the computer to make a record of key
14   determined it wasn't tactically safe to approach and         14   things that are being transmitted on the radio. It
15   that you aired that information. Did you, in fact,           15   is not necessarily an exhaustive list of everything
16   air that information via dispatch?                           16   that is said on the radio throughout the call.
17      A.       I --                                             17      Q.    But I don't even see your call sign with
18                  MR. MATTHEWS: I am going to object to         18   anything other than the description of the house.
19   the form of the question because it misstates                19      A.    Oh, I see. Well, I will have to look.
20   evidence.                                                    20      Q.    Okay.
21                  But go ahead.                                 21      A.    Can I use this copy?
22      A.       Well, let me -- I will read the rest of          22      Q.    Yeah, you can use that.
23   the paragraph --                                             23      A.    Okay.
24   BY MS. BURROWS:                                              24                MR. MATTHEWS: Yeah.
25      Q.       Okay.                                            25                THE WITNESS: I see that.


                                                     ccreporting.com
                                                                                                              Exhibit 6
                                                                                                          Page 23 of 26
       Case 6:17-cv-00424-MC Joseph
                              Document 44-6 Filed
                                    Anthony Kidd11/13/18                                           Page 24 of 26

                                                             89                                                              91


1       A.       I don't know. I haven't listened to the          1    trying to access a gun safe, that he had access to
2    radio traffic, the recording of it, so that would be         2    rifles, and that -- so initially it was a handgun
3    the best authoritative source about what I actually          3    that he had shot. The rifle information changes
4    aired on the radio to other officers.                        4    things quite a bit. The rifle you can shoot
5    BY MS. BURROWS:                                              5    precisely at long distances, and high capacity
6       Q.       Okay.                                            6    magazines, and the terminal ballistics of it are
7       A.       I remember giving that description and I         7    much more dangerous than the terminal ballistics of
8    remember having concerns about sort of a tactical            8    a handgun bullet. The risk elevates a lot.
9    advantage that somebody in the house might have              9             And my position here was a very exposed
10   being in upper floor windows. Even after I was on            10   position. And the flip side of that is I think at
11   the roof of 2244 Devos Street, that was a concern.           11   the time I was the one who had the best view of the
12   As the information developed --                              12   front of the house to be able to report anything
13      Q.       I appreciate that those were your                13   that would occur. So I do remember airing that my
14   concerns. I do. I am just wondering how -- what              14   position was a vulnerable position. I remember
15   the chief is relying on to write what he did in              15   asking Officer Farley to relocate, to be replaced in
16   Exhibit 9, that you aired --                                 16   his perimeter spot and to scout for a better spot
17                   MR. MATTHEWS: Again, misstates               17   that he and I could relocate to to where I could
18   evidence but --                                              18   still have a good view of the front of the house but
19      A.       I am assuming a recording of the radio           19   not be so exposed.
20   traffic. I don't know. I haven't listened to that            20            So I am assuming that this reference
21   recording.                                                   21   here -- Officer Stutesman knew that other officers
22   BY MS. BURROWS:                                              22   were exposed to danger from a rifle because I,
23      Q.       Okay.                                            23   Officer Kidd, had aired this information. I think
24      A.       So I don't know.                                 24   that this reference and this knowledge that Officer
25      Q.       Where is -- where does the chief reference       25   Stutesman has was partly because of the information

                                                             90                                                              92


1    you again next in that report?                               1    I had aired on the radio.
2                    MR. MATTHEWS: Objection. Misstates           2       Q.    About where you were located?
3    evidence.                                                    3       A.    That -- yeah.
4       A.       I think -- I might have missed something         4       Q.    Okay.
5    here, but I am thinking it is page 4, bottom                 5       A.    Yes.
6    paragraph.                                                   6       Q.    Do you remember telling Officer Stutesman
7    BY MS. BURROWS:                                              7    that you felt exposed and not safe on the roof?
8       Q.       Why don't you read to me what --                 8       A.    I think I actually said that on the radio.
9       A.       I am thinking I might have missed a              9       Q.    Okay.
10   reference in between. Tell me if I did.                      10      A.    I haven't listened to a recording, but I
11               That page 4, bottom paragraph, about             11   am pretty sure I actually aired that on the radio,
12   halfway into the paragraph says, "Officer Stutesman          12   and that led to the discussion of -- over the radio
13   knew that other officers were exposed to danger from         13   of me asking Officer Farley to either -- over the
14   the rifle because Officer Kidd had aired this                14   radio or a phone call. I think it was on the radio.
15   information."                                                15   But me asking Officer Farley to relocate or to get a
16      Q.       Do you understand what that references? I        16   replacement and then go find a better spot for us.
17   am trying to get the broader context here.                   17      Q.    Okay. And are there any other references
18      A.       Yes. I think I understand what he is             18   in the chief's report or the use of force review
19   trying to say there.                                         19   that involve you?
20      Q.       Tell me what you think he is trying to say       20      A.    I didn't see any other references to me.
21   there.                                                       21      Q.    Okay. Other than the interview with
22      A.       Well, I had -- after I was on the roof of        22   Detective Crolly, have you been interviewed by
23   2244 Devos Street, I reported that -- I mean, there          23   anybody else about this incident?
24   was -- the call evolved after the roommate came out,         24      A.    I don't think so.
25   and the roommate told police that Mr. Babb was               25      Q.    Did anyone from the Use of Force Review


                                                     ccreporting.com
                                                                                                               Exhibit 6
                                                                                                           Page 24 of 26
       Case 6:17-cv-00424-MC Joseph
                              Document 44-6 Filed
                                    Anthony Kidd11/13/18                                          Page 25 of 26

                                                             93                                                                95


1    Board speak to you about your participation in this          1       Q.       That was my next question. I read in one
2    incident?                                                    2    of the chief's memos that your department went to
3       A.       I don't think so.                                3    Boise, Idaho, and studied a program used in Boise
4       Q.       And other than your lawyers -- I don't           4    about how to address combat veterans in crises. Did
5    want to know anything you may have talked about with         5    you receive any training after this incident
6    them -- have you spoken with anyone else in the              6    about --
7    police department about your testimony today and             7       A.       Well, there was -- I do recall one
8    what you are going to testify to?                            8    in-service training that was on this topic specific
9       A.       No. I mean, just -- there is general             9    to veterans, and the presenters were veterans
10   discussion about media coverage and police.                  10   themselves. I just don't recall the timing of it,
11      Q.       Sure.                                            11   if it was before this incident or after this
12      A.       Pay attention to the media and that kind         12   incident.
13   of thing, but other than that, no.                           13      Q.       Do you recall if you got any new insights
14      Q.       Do you remember reading any newspaper            14   in how to respond to combat veterans in crises?
15   articles about this incident after it happened?              15      A.       I am not sure. I would have to think
16      A.       I was aware of the media coverage                16   about that for a while.
17   generally. I don't remember if it was from                   17      Q.       Okay. Were there suggestions made on how
18   television or the newspapers.                                18   to approach a veteran who may be having a difficult
19      Q.       How did you feel the media was covering          19   time?
20   this shooting? What -- did you have any feelings             20      A.       Well, one thing we do is -- I mean, we
21   about what they were doing?                                  21   have veteran pins now. This is, I think, post this
22      A.       My professional opinion?                         22   incident. That is what -- this is pretty minor, I
23      Q.       Yes. Trick question.                             23   suppose, but we have veteran pins that veterans can
24      A.       I -- I think our department -- one of my         24   wear on their uniforms, and that is something that
25   feelings or opinions about it is that I think our            25   we can use as a way to engage somebody who is a

                                                             94                                                                96


1    department at that time should have done a better            1    veteran or currently in the military that we are
2    job of explaining to the public what happened and            2    dealing with who is having an issue or they are
3    why and doing that in a more timely manner. I think          3    embroiled in something that we are helping resolve.
4    that would be helpful to the public, so that is the          4    It is a point of contact and connection and a way to
5    main thing that comes to my mind.                            5    establish rapport quickly. That is kind of minor,
6       Q.       Prior to this incident with Mr. Babb, did        6    but that is one of those steps you are asking about.
7    you have any training in how to approach                     7       Q.       Sure.
8    specifically veterans, combat veterans who were in           8                Do you remember anything else you may have
9    crisis?                                                      9    personally gathered or learned from that in-service
10      A.       I have had a week of crisis intervention         10   training on how to approach combat veterans in
11   training, and it covered a broad spectrum of mental          11   crises?
12   health conditions and strategies to communicate and          12      A.       There are resources out there that are
13   persuade and to relate to people with different              13   available. I'm more aware of that now. Resources
14   mental health conditions, and there might have been          14   that we can refer people to, things like that.
15   something in there in the PTSD line that related             15      Q.       Okay. At some point during this incident
16   specifically to veterans. I don't remember                   16   at Mr. Babb's house, I understand from other
17   specifically, but that was a pretty exhaustive               17   witnesses that there were discussions about leaving,
18   course on mental health statuses or whatever you             18   about just backing out and going away and letting
19   want to call it and helping officers diffuse                 19   Mr. Babb calm down. Do you remember any of that?
20   situations, communicate with people better, explain          20      A.       I wasn't privy to that.
21   our expectations better, that kind of thing.                 21      Q.       Okay. Is there anything we have not yet
22               I don't recall anything that was like a          22   talked about that you want to make sure I know about
23   separate class related specifically to veterans. We          23   this incident, whether it is your opinion or facts
24   did have an in-service training on this topic, but I         24   or your assessment?
25   don't know if it was before or after this incident.          25      A.       No.


                                                     ccreporting.com
                                                                                                                 Exhibit 6
                                                                                                             Page 25 of 26
                                          Case 6:17-cv-00424-MC Joseph
                                                                 Document 44-6 Filed
                                                                       Anthony Kidd11/13/18                                      Page 26 of 26

                                                                                              97


                                   1       Q.    Okay. I have no more questions. Thank             1    Joseph Kidd
                                   2    you very much, Officer.                                    2    McGowan vs. Stutesman, et al.
                                   3       A.    Thank you.                                        3    October 13, 2017
                                   4                 MR. MATTHEWS: No questions. We will           4
                                   5    read and sign.                                             5    PAGE/LINE.....................................CHANGE
                                   6                 (The deposition was concluded at              6    |___________________________________________________
                                   7                     11:00 a.m.)                               7    |___________________________________________________
                                   8                                                               8    |___________________________________________________
                                   9                                                               9    |___________________________________________________
                                   10                                                              10   |___________________________________________________
                                   11                                                              11   |___________________________________________________
                                   12                                                              12   |___________________________________________________
                                   13                                                              13   |___________________________________________________
                                   14                                                              14   |___________________________________________________
                                   15                                                              15   |___________________________________________________
                                   16                                                              16   |___________________________________________________
                                   17                                                              17
                                   18                                                              18       I declare under penalty of perjury that the 97
                                   19                                                              19   pages referenced above are true and correct except
                                   20                                                              20   for such corrections as noted. Executed this ......
                                   21                                                              21   day of ................. 2017.
                                   22                                                              22           |..............................|
                                   23                                                              23            Joseph Kidd
                                   24                                                              24
                                   25                                                              25

                                                                                              98

                                   1    State of Oregon    )
                                                           )      ss.
                                   2    County of Lane     )
                                   3       I, Christine Oljace, CSR-RPR, a Certified
                                   4    Shorthand Reporter for the State of Oregon, certify
                                   5    that the witness was sworn and the transcript is a
                                   6    true record of the testimony given by the witness;
                                   7    that at said time and place I reported by stenotype
                                   8    all testimony and other oral proceedings had in the
                                   9    foregoing matter; that the foregoing transcript
                                   10   consisting of 97 pages contains a full, true and
                                   11   correct transcript of said proceedings reported by
                                   12   me to the best of my ability on said date.
                                   13      If any of the parties or the witness requested
                                   14   review of the transcript at the time of the
                                   15   proceedings, correction pages are attached.
                                   16      IN WITNESS WHEREOF, I have set my hand this 31st
                                   17   day of October 2017, in the City of Eugene, County
                                   18   of Lane, State of Oregon.
                                   19
                                   20
                                   21


                                   22   Christine Oljace, CSR-RPR
                                   23   CSR No. 05-0397
                                   24   Expiration Date: September 30, 2018
                                   25


                                                                                      ccreporting.com
                                                                                                                                              Exhibit 6
                                                                                                                                          Page 26 of 26
Powered by TCPDF (www.tcpdf.org)
